

EXECUTION COPY
 
PURCHASE AGREEMENT dated as of July 6, 2007 by and among, Innovative Health
Strategies, Inc. (f/k/a IHS of SC, Inc.), a South Carolina corporation ("IHS"),
AWAC.MD, Inc., a South Carolina corporation ("AWAC"), iProcert, LLC, a Georgia
limited liability company ("iProcert", and together with IHS and AWAC, the
"Companies", and each individually, a "Company"), the shareholders and members
of the Companies listed on Schedule I hereto (the "Sellers", and each
individually, a "Seller"), inVentiv Health, Inc., a Delaware corporation
("Parent"), and AWAC LLC, a Georgia limited liability company (“Purchaser”). The
Companies, the Sellers, Parent and Purchaser are sometimes referred to herein
collectively as the "Parties" and each individually as a "Party."
 
WHEREAS, the Sellers own (i) all of the outstanding capital stock of IHS and
AWAC and (ii) all of the membership interests of iProcert;
 
WHEREAS, each Seller desires to sell to Purchaser, and Purchaser is willing to
purchase from such Seller, such capital stock and membership interests of IHS
and iProcert, respectively, subject to the terms and conditions of this
Agreement;
 
WHEREAS, AWAC owns certain assets used in the operation of the Business;
 
WHEREAS, AWAC desires to sell to Purchaser all of its assets, including its
assets used in the operation of the Business;
 
WHEREAS, in order to induce the Sellers and AWAC to enter into this Agreement,
Parent is executing a guaranty of Purchaser’s obligations hereunder
simultaneously with the execution of this Agreement;
 
WHEREAS, in order to induce Purchaser and Parent to enter into this Agreement,
Dr. John W. Richards, Jr. ("Dr. Richards") is entering into an employment
agreement with IHS (the “Employment Agreement”) simultaneously with the
execution of this Agreement; and
 
WHEREAS, certain terms used in this Agreement are defined in Section 10.1.
 
NOW, THEREFORE, in consideration of the mutual covenants, representations and
warranties made herein and other good and valuable consideration, the receipt
and sufficiency of which hereby are acknowledged, the Parties agree as follows:


ARTICLE I  
 


PURCHASE AND SALE TRANSACTION


Section 1.1.  Purchase and Sale Transaction.
 
(a)  Sale of Equity Securities. On and subject to the terms and conditions of
this Agreement, at the closing of the transactions contemplated hereby (the
“Closing”), each Seller will sell, assign, transfer and deliver to Purchaser,
and Purchaser will purchase from such Seller, (i) the capital stock of IHS (the
“Capital Stock”) and (ii) the membership interests in iProcert (the “Membership
Interests”, and together with the Capital Stock, the “Equity Securities”), in
each case, set forth opposite such Seller's name on Schedule I hereto and
constituting all of the outstanding capital stock of IHS and all of the
membership interests in iProcert owned by such Seller.
 
(b)  Sale of AWAC Assets. On and subject to the terms and conditions of this
Agreement, at the Closing, AWAC will sell, assign, transfer, convey, and deliver
to Purchaser and Purchaser shall purchase and acquire from AWAC, all right,
title, and interest of AWAC in and to all of its assets, properties and rights
of whatever kind, tangible and intangible (including goodwill), whether accrued,
contingent or otherwise, including, without limitation, all of its assets,
properties and rights used in the operation of the Business but excluding AWAC's
minute books, corporate seal and similar items (collectively, the “AWAC
Assets”), free and clear from all Liens, other than Permitted Encumbrances, and
Purchaser shall assume the AWAC Assumed Liabilities (as defined below in Section
1.10). At the Closing, the AWAC Assets shall be transferred or otherwise
conveyed to Purchaser free and clear of all Liens, other than Permitted
Encumbrances, pursuant to a Bill of Sale, Assignment and Assumption Agreement in
the form of Exhibit A (the “Bill of Sale”)
 
(c)  Required Consents. Notwithstanding anything to the contrary in this
Agreement, this Agreement shall not constitute an agreement to assign or
transfer any AWAC Asset or interest therein as to which (i) an assignment or
transfer thereof or an attempt to make such an assignment or transfer without a
Consent (a “Required Consent”) would constitute a breach or violation thereof or
of applicable Law, or would adversely affect the rights or obligations
thereunder to be assigned or transferred to or for the account of Purchaser and
(ii) all such Required Consents shall not have been obtained with respect to
such AWAC Asset or interest therein prior to the Closing. Any transfer or
assignment to Purchaser by AWAC of any such AWAC Asset or interest therein (a
“Delayed Asset”), and any assumption by Purchaser of any corresponding Assumed
AWAC Liability (a “Delayed Liability”), shall be made subject to all such
Required Consents in respect of such Delayed Asset being obtained. If there are
any Delayed Assets, AWAC shall use its reasonable best efforts to obtain all
Required Consents in respect thereof as promptly as practicable following the
Closing, and shall obtain such Required Consents without any further cost to
Purchaser or any of its Affiliates. Until all Required Consents with respect to
each Delayed Asset have been obtained, (a) AWAC shall hold the Delayed Asset on
behalf of Purchaser, (b) AWAC shall cooperate with Purchaser for no additional
consideration in any lawful arrangement (including subleasing or subcontracting,
or performance thereunder by AWAC as Purchaser’s agent) to provide Purchaser
with all of the benefits of or under any such Delayed Asset, (c) to the extent
of any benefits received by or for the account of Purchaser under clause (b)
above, Purchaser shall assume and perform any corresponding Delayed Liabilities
and (d) AWAC shall otherwise enforce and perform for the account of Purchaser
and as directed by Purchaser any other rights of AWAC arising from such Delayed
Asset. At such time and on each occasion after the Closing Date as all Required
Consents with respect to a Delayed Asset have been obtained, such Delayed Asset
shall automatically be transferred and assigned by AWAC to Purchaser for no
additional consideration without the need for any further act on the part of any
Party.
 
Section 1.2.  Purchase Price; Allocation.
 
(a)  On the Closing Date (as defined below): (i) the Net Closing Amount shall be
paid by electronic funds transfer to an account specified in writing by the
Representative to Purchaser no later than three business days prior to the
Closing for allocation among the Sellers, AWAC and the participants in the
Phantom Equity Plan in accordance with Schedule I to this Agreement and Schedule
I to the Phantom Equity Plan, (ii) Purchaser shall cause to be delivered to the
transfer agent (the "Transfer Agent") for the common stock, par value $0.001 per
share, of Parent (“Parent Common Stock”) irrevocable instructions to issue in
the names of Sellers, AWAC and the participants in the Phantom Equity Plan
(allocated in accordance with Schedule I to this Agreement and Schedule I to the
Phantom Equity Plan, as set forth in written instructions from the
Representative to Purchaser) a number of unregistered shares of Parent Common
Stock equal to the quotient of (x) [***] divided by (y) the Fair Market Value of
one share of Parent Common Stock as of the Closing Date (the “Initial Shares”),
(iii) Purchaser shall deliver [***] (the "Escrowed Cash") to The Bank of New
York, as escrow agent (the "Escrow Agent"), and shall cause the Transfer Agent
to deliver the Initial Shares to the Escrow Agent, pursuant to an escrow
agreement (the "Escrow Agreement"), in substantially the form annexed hereto as
Exhibit B. The Escrowed Cash and the Initial Shares shall be held in escrow
until the [***] anniversary of the Closing Date as more fully set forth in the
Escrow Agreement. The consideration specified in the second preceding sentence
(as the same may be adjusted in accordance with Section 1.4) and the amounts
payable or distributable to Sellers, AWAC and the participants in the Phantom
Equity Plan pursuant to Section 1.5 is referred to as the "Purchase
Consideration" and the aggregate amount of the Purchase Consideration is
referred to herein as the "Purchase Price". Except as set forth in the Phantom
Equity Plan, neither any Seller nor AWAC shall pay or transfer any portion of
the Purchase Price or any rights therein to any Person who provides services to
the Business at the time of or at any time following the Closing. Consideration
provided pursuant to the Phantom Equity Plan is fully vested as of the date
hereof. Such consideration is not in lieu of, and shall not reduce, any
compensation to which the participants are entitled in respect of services and
shall be made at the times provided for in the Phantom Equity Plan irrespective
of whether such beneficiaries continue to render services to the any of the
parties hereto or their affiliates.
 
(b)   On the Closing Date, IHS shall have adopted the Closing Date Bonus Plan
and shall make the Closing Date payments provided for under such plan. Payments
pursuant to the Closing Date Bonus Plan are fully vested as of the date hereof
in respect of pre-Closing services provided by the beneficiaries of the Closing
Date Bonus Plan. Such payments are not in lieu of any other compensation to
which the beneficiaries are entitled in respect of services and shall be made at
the times provided for in the Closing Date Bonus Plan irrespective of whether
such beneficiaries continue to render services to the any of the parties hereto
or their affiliates. Neither any Seller nor AWAC shall provide any consideration
to any Person who provides services to the Business at the time of or at any
time following the Closing in respect of services related, directly or
indirectly, to the Business.
 
(c)  Three (3) business days prior to the Closing Date, the Representative shall
prepare and deliver to Purchaser (i) a good faith estimated unaudited balance
sheet of the Companies as of the Closing Date determined in accordance with GAAP
and (ii) a statement setting forth (A) Estimated Closing Working Capital Amount,
(B) the estimated Indebtedness as of the Closing Date (“Estimated Indebedness”)
and (C) a schedule (the “Closing Transaction Expense Schedule”) setting forth a
good faith, itemized estimate (“Estimated Transaction Expenses”) of all
Transaction Expenses.
 
(d)   The portion of the Purchase Price allocable to each of AWAC and iProcert
shall be allocated among the AWAC Assets and the assets of iProcert,
respectively, in the manner required by Section 1060 of the Code and regulations
thereunder. Purchaser shall deliver to Seller an initial draft of such
allocation (the "Purchase Price Allocation"), and an allocation of the Purchase
Price among the Companies (the "Entity Allocation"), within seventy five (75)
days after the Closing. Purchaser and Seller shall work together in good faith
and shall agree on final allocations within sixty (60) days after delivery of
the initial draft by Purchaser. The portion of the Purchase Price, if any,
allocated to one or more covenants set forth in a Transaction Document shall not
be offered by any Party as evidence, or otherwise taken into account, in
connection with a determination of the damages arising from a breach of any such
covenant. Purchaser, on the one hand, and Sellers or AWAC, as applicable, on the
other, shall file on a timely basis with the IRS substantially identical initial
and supplemental IRS Forms 8594 consistent with such allocations and which gives
effect to any adjustment of the Purchase Price determined in accordance with
Section 1.4 hereof or any amounts payable or distributable to Sellers pursuant
to Section 1.5 below. Purchaser, on the one hand, and Sellers and AWAC, on the
other, agree, for all Tax purposes, to report the transactions effected pursuant
to the Transaction Documents in a manner consistent with the terms of this
Agreement (including the Entity Allocation and Purchase Price Allocation agreed
upon by Purchaser, Sellers and AWAC pursuant to this Section 1.2(c)) and none of
them shall take a position on any Tax return, before any Tax authority or in any
judicial proceeding that is, in any manner, inconsistent with such allocation
without the consent of the others or unless specifically required pursuant to a
determination by an applicable Tax authority. The Parties shall promptly advise
one another of the existence of any Tax audit, controversy or litigation related
to any allocation hereunder.
 
Section 1.3.  Closing Date. Subject to the satisfaction of the conditions set
forth in this Section 1.3 and Sections 6.1 and 6.2 (or the waiver thereof by the
Party entitled to waive such conditions), the Closing shall take place at the
offices of Akerman Senterfitt LLP, 335 Madison Avenue, Suite 2600, New York, New
York 10017. The Closing shall be effective as of 12:01 a.m. on July 1, 2007 (the
“Closing Date”). On July 6, 2007, as part of the Closing, (i) each Seller will
deliver to Purchaser such evidence of ownership of the Equity Securities by such
Seller, as is reasonably satisfactory to Purchaser accompanied by a duly
executed stock power or assignment, as applicable, assigning such Equity
Securities to Purchaser and otherwise in good form for transfer, (ii) Purchaser
shall deliver the Purchase Consideration in accordance with Section 1.2 and
(iii) the Parties shall make the deliveries described in Article VI. Purchaser
shall not be required to purchase any Equity Securities or the AWAC Assets
unless all Equity Securities and the AWAC Assets are properly tendered in
accordance with the terms of this Agreement.
 
Section 1.4.  Purchase Price Adjustment. The Purchase Price shall be subject to
adjustment after the Closing Date as follows:
 
(a)  Within 60 days after the Closing Date, Purchaser shall prepare and deliver
to the Representative a statement (the “Closing Statement”) (i) setting forth
the amount of Indebtedness as of the Closing Date (“Closing Indebtedness”) and
the amount of Transaction Expenses as determined by Purchaser (“Closing
Transaction Expenses”) and (ii) calculating the Working Capital (as defined
below) of the Business, in the aggregate, as of the Closing Date (the “Closing
Working Capital Amount”). For purposes of this Agreement, “Working Capital”
shall mean the current assets of the Companies as of the Closing Date (including
accounts receivable (net of allowance for doubtful accounts and restricted cash)
and work in process), exclusive of deferred tax assets, less (x) the current
liabilities of the Companies as of the Closing Date (including all GAAP
accruals, whether or not traditionally reflected on the Companies' balance sheet
as a current liability), (y) the total of all amounts payable under the Closing
Date Bonus Plan and (z) all other Liabilities of the Companies as of the Closing
Date, but excluding the Indebtedness (including the current portion thereof) and
all other Excluded Liabilities (except to the extent IHS or iProcert is liable
therefor), and shall be calculated in accordance with GAAP and the accounting
policies and procedures employed in the preparation of Parent's publicly filed
financial statements. Purchaser shall provide the Representative, and a single
accounting firm for the Representative, reasonable access to all (i) work papers
and written procedures used to prepare the Closing Statement and (ii) Books and
Records and personnel to the extent reasonably necessary to enable the
Representative and such accounting firm to conduct a sufficient review of the
Closing Statement and verify the statements and calculations reflected thereon.
If the Representative disputes any amount as shown on the Closing Statement, the
Representative shall deliver to the Purchaser within 30 days after receipt of
the Closing Statement a statement (the “Dispute Notice”) setting forth the
Representative's calculation of such amount and describing in reasonable detail
the basis for the determination of such different amount. The parties shall use
reasonable efforts to resolve such differences within a period of 30 days after
the Representative has given the Dispute Notice. If the parties resolve such
differences, the Closing Statement agreed to by the parties shall be deemed to
be the “Final Closing Statement.”
 
(b)  If Purchaser and the Representative do not reach a final resolution on the
Closing Statement within 30 days after the Representative has given the Dispute
Notice, unless Purchaser and the Representative mutually agree to continue their
efforts to resolve such differences, the Neutral Accountant shall resolve such
differences, pursuant to an engagement agreement among the Purchaser, the
Representative and the Neutral Accountant (which Purchaser and the
Representative agree to execute promptly), in the manner provided below.
Purchaser and the Representative shall each be entitled to make a presentation
to the Neutral Accountant, pursuant to procedures to be agreed to among
Purchaser, the Representative and the Neutral Accountant (or, if they cannot
agree on such procedures, pursuant to procedures determined by the Neutral
Accountant), regarding such party’s determination of the amounts to be set forth
on the Closing Statement; and the Neutral Accountant shall be required to
resolve the differences between Purchaser and the Representative and determine
the amounts to be set forth on the Closing Statement within 20 days after the
engagement of the Neutral Accountant. The Closing Statement determined by the
Neutral Accountant shall be deemed to be the Final Closing Statement. Such
determination by the Neutral Accountant shall be conclusive and binding upon the
parties, absent fraud or manifest error. Nothing in this Section 1.4(b) shall be
construed to authorize or permit the Neutral Accountant to:
 
(i)  determine any questions or matters whatsoever under or in connection with
this Agreement except for the resolution of differences between Purchaser and
the Representative regarding the determination of the Final Closing Statement;
or
 
(ii)  resolve any such differences by making an adjustment to the Closing
Statement that is outside of the range defined by amounts as finally proposed by
the Purchaser and the Representative.
 
Purchaser, on the one hand, and the Representative, on behalf of Sellers and
AWAC, shall each pay one half of the fees and expenses of the Neutral
Accountant.


(c)   (i) (A) If the Net Adjustment Amount is positive, Purchaser shall
promptly, but no later than five business days after the final determination of
the Net Adjustment Amount, pay the Net Adjustment Amount to the Representative
for distribution to the Sellers, AWAC and the participants in the Phantom Equity
Plan in accordance with Schedule I to this Agreement and Schedule I to the
Phantom Equity Plan and (B) if the Net Adjustment Amount is negative, the
Representative (on behalf of the Sellers, AWAC and the participants in the
Phantom Equity Plan) shall promptly, but no later than five business days after
such final determination, pay the Net Adjustment Amount to Purchaser.
 
Section 1.5.  Earnout Payments. 
 
(a) [***] Sellers and AWAC shall be entitled to additional consideration from
Purchaser (any such additional consideration an “Earnout Amount”) determined as
follows:


(i)  [***]
 
(ii) [***]
 
[***] shall be delivered to the Representative for allocation among and delivery
to the Sellers, AWAC and the participants in the Phantom Equity Plan in
accordance with Schedule I to this Agreement and Schedule I to the Phantom
Equity Plan. At Purchaser’s option, up to [***] may be satisfied by the issuance
to Sellers, AWAC and the participants in the Phantom Equity Plan of unregistered
shares of Parent Common Stock (allocated in accordance with Schedule I to this
Agreement and Schedule I to the Phantom Equity Plan, which allocation shall be
set forth in written instructions from the Representative to Purchaser) having
an aggregate Fair Market Value equal to such portion of such Earnout Amount. For
purposes of the preceding sentence, Fair Market Value will be determined as of
the [***] Final Earnout Amount Determination Date. The shares of Parent Common
Stock issued in satisfaction of any portion of an Earnout Amount are referred to
as “Earnout Shares” and, together with the Initial Shares, as the “Parent
Shares”. In no event will any Parent Shares be issued hereunder if the issuance
of such Parent Shares would cause (A) the sum of (1) the total number of Parent
Shares issued pursuant to this Agreement, (2) the number of shares of Parent
Common Stock, if any, owned by Sellers, AWAC and the participants in the Phantom
Equity Plan immediately prior to the Closing and (3) the shares of Parent Common
Stock, if any, issued to Sellers, AWAC and the participants in the Phantom
Equity Plan pursuant to employment-related incentive grants to exceed 19.9% of
the number of shares of Parent Common Stock outstanding immediately prior to the
Closing or (B) the voting power of the securities described in the preceding
clauses (A)(1) through (3) to exceed 19.9% of the voting power of the voting
securities of Parent outstanding immediately prior to the Closing. [***] Sellers
and AWAC acknowledge and agree that neither Purchaser nor any other Person makes
any guarantee or representation to Sellers nor to AWAC that any Earnout Amount
will be realized. Any Earnout Amount that is paid in cash or Earnout Shares to
Sellers or AWAC or their designees shall be treated as a component of the
Purchase Price.


(b) Purchaser shall at its expense deliver to Representative within 90 days
after the completion of:
 
[***]
 
[***]
 
(c) Purchaser shall provide Representative and the accounting firm selected by
Representative on behalf of the Sellers and AWAC with reasonable access to all
books and records and working papers to the extent reasonably necessary to
enable Representative and such accounting firm to verify such calculations after
the delivery thereof.
 
(d)  Such calculations shall be binding on the parties to this Agreement unless
Representative, within 30 days after the delivery of the calculations by
Purchaser to Representative, notifies Purchaser in writing that it objects to
any item or computation in connection with the calculations and specify in
reasonable detail the basis for such objection. If Representative delivers such
a notice and Representative and Purchaser are unable to agree upon the
calculations within 20 days after any notice of objection has been given by
Representative to Purchaser, then at the election of either Purchaser or
Representative, the dispute shall be submitted to the Neutral Accountant for a
final determination in accordance with the procedures set forth in Section
1.4(b), which determination shall be final and binding upon the parties, absent
fraud or manifest error. Sellers and AWAC on the one hand and Purchaser on the
other hand shall each bear one-half of the fees, costs and expenses of the
Neutral Accountant in the event such an election is made.
 
(e)  For purposes of this Agreement:
 
(i)  the “Average EBIT” shall equal [***]
 
[***]
 
(iii)  the "Final Average EBIT Amount" shall mean the Initial Average EBIT
Amount, or such other amount as shall have been agreed to by Purchaser and
Representative following a timely notice of objection as contemplated under this
Section 1.5(e), or such other amount as determined by the Neutral Accountant;
and
 
[***]
 
(f)   [***] the portion of an Earnout Amount that is satisfied by the issuance
of shares of Parent Common Stock shall be delivered to Sellers, AWAC and the
participants in the Phantom Equity Plan promptly after irrevocable instructions
are given by Parent to its transfer agent to issue shares of Parent Common Stock
to Sellers, AWAC and the participants in the Phantom Equity Plan in accordance
with Schedule I to this Agreement and Schedule I to the Phantom Equity Plan and
(y) Parent shall not be required to give such instructions until the third
business day after Representative has notified Purchaser in writing of the
address to which such shares of Parent Common Stock are to be delivered.
 
(g)  [***] (the “Earnout Period”), the Business shall be conducted as a going
concern and in accordance with applicable Law and the operating standards set
forth on Exhibit C hereto.
 
(h)  In the event of a merger, consolidation or other transaction prior to the
Final Earnout Amount Determination Date (a “Conversion Transaction”) as a result
of which substantially all of the outstanding shares of Parent Common Stock are
converted into the right to receive, in whole or in part, equity securities, if
such equity securities are traded on the New York Stock Exchange, the American
Stock Exchange, The Nasdaq Stock Market or another securities exchange or
interdealer quotation system reasonably acceptable to the Representative
(“Listed Equity Securities”), (i) any issued Parent Shares, including shares
held pursuant to the Escrow Agreement, shall be eligible to participate in any
Conversion Transaction on the same basis as other outstanding shares of Parent
Common Stock and (ii) any portion of the Earnout Amount that would otherwise be
permitted to be satisfied through the issuance of Parent Common Stock shall
thereafter be permitted to be satisfied through the issuance of such Listed
Equity Securities. For such purpose, such Listed Equity Securities shall be
valued at their aggregate Fair Market Value as of the Final Earnout Amount
Determination Date. [***]
 
(i)  [***]
 
Section 1.6.  Lock-Up Agreement. During the applicable Restricted Period neither
the Representative, the Sellers, AWAC nor and the participants in the Phantom
Equity Plan shall sell, pledge, hedge or otherwise dispose of any economic
interest in any of the Parent Shares (including by entering into any covered or
uncovered short transaction) except pursuant to and in accordance with the terms
of a Conversion Transaction, in which event the restrictions contained in this
Section 1.6 shall apply to any Listed Equity Securities issued in exchange for
Parent Shares. “Restricted Period” means (i) with respect to the Initial Shares,
the period ending on the first anniversary of the Closing Date and (ii) with
respect to the Earnout Shares, if any, the period ending on the first
anniversary of the [***] Final Earnout Amount Determination Date.
 
Section 1.7.   Transferability; Resale Registration; Registration Procedures;
Rule 144; Legending of Parent Shares
 
(a)  (i) The Sellers and AWAC acknowledge that the Parent Shares are being
acquired pursuant to an exemption from registration under the Securities Act of
1933, as amended (the “Securities Act”) and that the Parent Shares may be
transferred only pursuant to an effective registration statement or an exemption
from registration under the Securities Act. Each Seller and AWAC represents that
it is familiar with Rule 144 under the Securities Act. Neither any Seller nor
AWAC shall be permitted to transfer any Parent Shares in the absence of an
effective registration statement unless such Seller or AWAC, as the case may be,
if reasonably requested by Parent, has furnished an opinion of counsel
reasonably satisfactory to Parent that such disposition does not require
registration of such Parent Shares under the Securities Act. Parent shall use
its commercially reasonable efforts to cause opinions required by the Transfer
Agent in connection with the transfer of Parent Shares by any Seller or AWAC to
be provided to the Transfer Agent by counsel for Parent so long as such Seller
or AWAC, as the case may be, and the broker involved in the transfer has
furnished any certification reasonably requested by such counsel, and neither
any Seller nor AWAC shall be required to provide a duplicative opinion.


(ii) [***]


(iii) In connection with the obligations of Parent with respect to a Resale
Document, Parent shall:
 
(A) prepare and file with the SEC, as specified in this Agreement, a Resale
Document that complies as to form in all material respects with the requirements
of the SEC and includes all financial statements required by the SEC to be filed
therewith;
 
(B) prepare and file with the SEC such amendments and post-effective amendments
to the Resale Registration Statement as may be necessary to keep the Resale
Registration Statement effective for the Applicable Period, respond as promptly
as practicable to any comments received from the SEC with respect to the Resale
Document or any amendment thereto, and comply with the provisions of the
Securities Act with respect to the disposition of all Parent Shares covered by
the Resale Document in accordance with the sellers’ intended method of
disposition set forth in the Resale Document;


(C) furnish to the Sellers and AWAC, without charge, such number of copies of
the Resale Document, and any amendments thereto, as such persons reasonably may
request in order to facilitate the public sale or other disposition of the
Parent Shares and Parent consents to such use;
 
(D) use commercially reasonable efforts to register or qualify the Parent Shares
covered by the Resale Document under the securities or blue sky laws of such
jurisdictions as the Sellers and AWAC may request to keep such registration or
qualification effective during the Applicable Period, provided, however, that
Parent shall not for any such purpose be required to qualify generally to
transact business as a foreign corporation in any jurisdiction where it is not
so qualified or to consent to general service of process in any such
jurisdiction;
 
(E) notify the Sellers and AWAC promptly (i) when a Resale Registration
Statement has become effective and when any post-effective amendments thereto
become effective, (ii) of the issuance by the SEC or any state securities
authority of any stop order suspending the effectiveness of a Resale
Registration Statement or the initiation of any proceedings for that purpose,
(iii) of the happening of any event during the period a Resale Registration
Statement is effective as a result of which the Resale Document contains any
untrue statement of a material fact or omits to state any material fact required
to be stated therein or necessary to make the statements therein not misleading,
and (iv) upon the occurrence of any such event, use commercially reasonable
efforts to prepare promptly a supplement or post-effective amendment to the
Resale Registration Statement or the prospectus or any document incorporated
therein by reference or file any other required document so that, as thereafter
delivered to the purchasers of the Parent Shares, such prospectus will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;


(F) use its commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Resale Registration Statement or any
part thereof as promptly as possible;
 
(G) use commercially reasonable efforts to list all Parent Shares on each
securities exchange or quotation system on which the Parent Common Stock is then
listed; and


(H) pay, or cause to be paid, the expenses of the registration, provided that
Parent shall not be required to pay any counsel or other advisory fees or
expenses, or any underwriting discounts or commissions, incurred by Sellers or
AWAC.


(iv) Parent covenants that, so long as it is subject to the reporting
requirements of the Securities Exchange Act of 1934 (the “Exchange Act”), it
will timely file reports required to be filed by it under the Exchange Act so as
to enable the Sellers and AWAC to sell such Parent Shares pursuant to Rule 144
under the Securities Act. Parent further covenants that so long as the Sellers
or AWAC own any of such Parent Shares, Parent shall upon request furnish a
written statement that it has complied with the reporting requirements of the
Exchange Act and such other reports and documents so filed by Parent as may be
reasonably requested by the Sellers or AWAC in availing themselves of any rule
or regulation permitting the selling of such Parent Shares without registration.
In connection with any sale, transfer or other disposition by the Sellers or
AWAC of any Parent Shares pursuant to the Resale Document or Rule 144 under the
Securities Act, the Company shall cooperate with the Sellers and AWAC to
facilitate the timely preparation and delivery of certificates representing
Parent Shares to be sold and not bearing any legend, and enable certificates for
such Parent Shares to be for such number of shares as the Sellers and AWAC may
reasonably request at least two (2) business days prior to any sale of such
Parent Shares.


(b) It is understood that the certificates evidencing the Parent Shares may bear
a legend to the following effect:
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. SUCH SECURITIES MAY NOT BE SOLD,
PLEDGED, HYPOTHECATED OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT WITH RESPECT THERETO OR AN APPLICABLE EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF SUCH ACT.
 
The certificates evidencing the Parent Shares may also bear any legends required
by applicable blue sky laws.


(c) (i) Parent may, at its option, but without any obligation to do so, include
in any non-underwritten registration of shares of Parent Common Stock any or all
Parent Shares issued or to be issued for the account of the Sellers and AWAC
hereunder. The inclusion of any Parent Shares that are subject to the
restrictions set forth in Section 1.6 in a registration statement filed by
Parent, or a prospectus supplement or amendment thereto, shall not affect the
operation of Section 1.6 except as otherwise agreed by Parent in its sole
discretion. For so long as any Parent Shares are included in an effective
registration statement and during the period when Sellers and AWAC can make
sales under such registration statement, the Sellers and AWAC agree not to
dispose of such Parent Shares in a transaction that would require the filing of
a Form 144. Any Parent Shares not included in an effective registration
statement or, during the period when Sellers and AWAC cannot make sales under
such registration statement, are so included may, subject to Section 1.6, be
disposed of in a transaction under Rule 144 provided that the requirements of
the rule are met and the applicable seller is not in possession of material,
nonpublic information.


(ii) (A) Parent will indemnify and hold harmless, to the fullest extent
permitted by law, the Sellers and AWAC, their officers, directors and agents,
affiliates, advisors, brokers and employees, each person who controls any Seller
or AWAC (within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act) and the officers, directors, agents, affiliates, advisors,
brokers and employees of any such controlling person, from and against all
losses, claims, damages or liabilities, as incurred, arising out of or based
upon any untrue or alleged untrue statement of a material fact contained in a
Resale Document arising out of or based upon any omission or alleged omission to
state therein a material fact required to be stated therein or necessary to make
the statements therein not misleading, or arising out of any violation by Parent
of any rule or regulation promulgated under the Securities Act applicable to
Parent and relating to any action or inaction required by Parent in connection
with any such registration, except to the extent the same are based upon
information with respect to any Seller or AWAC furnished in writing to Parent by
such Seller or AWAC expressly for use therein; and Parent will reimburse each
such Person for any legal or other expenses reasonably incurred in connection
with investigating any such claim that is asserted or overtly threatened;
provided, however, that Parent will not be liable to such Seller or AWAC to the
extent that any such losses, claims, damages or liabilities arise out of or are
based upon an untrue statement or alleged untrue statement or omission or
alleged omission made in any preliminary prospectus contained in a Resale
Registration Statement if either (x)(i) such Seller or AWAC failed to send or
deliver a copy of the applicable prospectus and prospectus supplement, if any,
with or prior to the delivery of written confirmation of the sale by such Seller
or AWAC of a Parent Share to the person asserting the claim from which such
losses, claims, damages or liabilities arise and (ii) the prospectus would have
corrected such untrue statement or alleged untrue statement or such omission or
alleged omission or (y) such untrue statement or alleged untrue statement or
such omission or alleged omission is corrected in an amendment or supplement to
the prospectus previously furnished by or on behalf of Parent with copies of the
prospectus as so amended or supplemented delivered by Parent, and such Seller or
AWAC thereafter fails to deliver such prospectus as so amended or supplemented
prior to or concurrently with the sale of a Parent Share to the person asserting
the claim from which such losses, claims, damages or liabilities arise;
provided, further, however, that the indemnity agreement contained in this
Section 1.7(c)(ii)(A) will not apply to amounts paid in settlement of any such
losses, claims, damages or liabilities if such settlement is effected without
the consent of Parent (which consent will not be unreasonably withheld). The
rights of the Sellers and AWAC hereunder will not be exclusive of the rights of
the Sellers and AWAC under any other agreement or instrument.


(B) Each Seller and AWAC will indemnify and hold harmless, to the fullest extent
permitted by law, Parent and its Affiliates (including, from and after the
Closing, the Companies (other than AWAC)), the officers, directors and agents,
affiliates, advisors, brokers and employees of each such Person, each
underwriter of securities covered by a Resale Document, each person who controls
any such Person (within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act), and the officers, directors, agents,
affiliates, advisors, brokers and employees of any such underwriter or
controlling person, from and against all losses, claims, damages or liabilities,
as incurred, arising out of or based upon any untrue or alleged untrue statement
of a material fact contained in a Resale Document, or arising out of or based
upon any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein not misleading,
but only to the extent the same are contained in information with respect to
such holder furnished in writing to Parent by such Seller or AWAC, as
applicable, expressly for use therein; and each Seller and AWAC will reimburse
each such Person for any legal or other expenses reasonably incurred in
connection with investigating any such claim that is asserted or overtly
threatened; provided, however, that the indemnity agreement contained in this
Section 1.7(c)(ii)(B) will not apply to amounts paid in settlement of any such
losses, claims, damages or liabilities if such settlement is effected without
the consent of such Seller or AWAC, as applicable (which consent will not be
unreasonably withheld). The rights of Parent and its Affiliates hereunder will
not be exclusive of the rights of Parent and its Affiliates under any other
agreement or instrument. In no event will the liability of any Seller or AWAC
hereunder be greater in amount than the dollar amount of proceeds (net of
payment of all expenses and underwriters' discounts and commissions) received by
such Seller or AWAC, as applicable, upon the sale of the Parent Shares giving
rise to such indemnification obligation.


(d) Upon the execution of an undertaking by each participant in the Phantom
Equity Plan to comply with the obligations and agreements of each Seller and
AWAC pursuant to this Section 1.7, such participant shall be entitled to the
benefits of the covenants granted to the Sellers and AWAC pursuant to this
Section 1.7.


Section 1.8.  Authority of Representative. Each Seller and AWAC hereunder
irrevocably appoints the Representative to represent it and act as its
attorney-in-fact and agent with respect to any and all matters relating to,
arising out of, or in connection with, the Transaction Documents, including for
purposes of (i) any action taken or omitted on behalf of such Seller or AWAC
thereunder, (ii) any adjustment, disposition, settlement or other handling of
any amounts or claims under Sections 1.4 and 1.5 and all rights or obligations
arising under Article VIII, (iii) effecting service of process and (iv)
effecting any waiver or amendment of a Transaction Document. Except to the
extent otherwise explicitly set forth herein or in any other Transaction
Documents, all actions, omissions, notices, communications and determinations by
or on behalf of a Seller or on behalf of AWAC shall be given or made by the
Representative and all such actions, omissions, notices, communications and
determinations by the Representative pursuant or with respect to any provision
of a Transaction Document shall conclusively be deemed to have been authorized
by, and shall be binding upon and made on behalf of such Seller or AWAC. Parent
and Purchaser shall be entitled to rely on any action or decision of
Representative as the act, omission, notice, communication or determination of
each Seller and AWAC. The Sellers and AWAC hereby agree to jointly and severally
indemnify and hold harmless the Representative from and against (i) any Losses
incurred without gross negligence or willful misconduct on the part of the
Representative and arising out of or in connection with the acceptance,
performance or nonperformance of his duties hereunder and (ii) any related
out-of-pocket costs and expenses (including reasonable attorneys' fees). If the
person serving as the Representative dies or becomes legally disabled, an
individual selected by a majority-in-interest of the rights to allocations of
consideration pursuant to Schedule I will be elected as the successor
Representative. The Representative shall have sole responsibility for allocating
the Purchase Consideration among Sellers, AWAC and the participants in the
Phantom Equity Plan and neither Parent, Purchaser nor any of their affiliates
(including, following the Closing, IHS and iProcert) shall have any obligation
or liability therefore whatsoever. Notwithstanding the preceding sentence, IHS
shall be responsible for reporting payments of cash and stock to the
participants in the Phantom Equity Plan as compensation for tax purposes and
shall comply with applicable income and payroll tax withholding obligations in
respect of such compensation income.
 
Section 1.9.  Assumption of Assumed AWAC Liabilities. Subject to the terms and
conditions set forth herein, at the Closing, Purchaser shall assume and agree to
pay and discharge when due solely the following liabilities and obligations of
AWAC (collectively, the “Assumed AWAC Liabilities”) (i) liabilities and
obligations of AWAC under Contracts included in the AWAC Assets that, by the
terms of such Contracts, arise after the Closing (other than by virtue of a
default or violation of any Contract occurring prior to the Closing), relate to
periods following the Closing and are to be observed, paid, discharged, or
performed as the case may be, at any time after the Closing, and (ii) the
ordinary course operating liabilities of AWAC's business. Purchaser shall not be
responsible for any Liabilities, obligations or commitments of AWAC, including
any Tax Liabilities (whether or not incurred in the ordinary course of business)
that are not specifically set forth in the immediately preceding sentence
(collectively, the “Excluded Liabilities”).
 
Section 1.10.  Cain Brothers Payments. The Companies and Cain Brothers &
Company, LLC (“Cain Brothers”) are parties to that certain engagement letter
dated as of November 9, 2006 (the “Engagement Letter”), pursuant to which the
Companies are obligated to pay certain commissions and fees to Cain Brothers
(“Cain Fees”) in the event the transactions contemplated by this Agreement are
consummated. Such Cain Fees are payable upon (i) payment of the Net Closing
Amount to Sellers and AWAC, and (ii) payment of any Earnout Amounts to the
Sellers and AWAC. Prior to the date hereof, Cain Brothers, the Companies and the
Sellers have entered into an agreement pursuant to which Cain Brothers has (a)
agreed that all Cain Fees shall be payable by Sellers and AWAC and not IHS or
iProcert and (b) waived any and all claims against IHS, iProcert and Purchaser
in connection with the Engagement Letter and the transactions contemplated
hereby.
 
ARTICLE II   
 


 
REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS
 
Each Seller (other than with respect to Section 2.5(b)) and AWAC (with respect
to Section 2.5(b)) represents and warrants to Purchaser that the following
statements are correct and complete as of the date hereof and as of the Closing
Date.
 
Section 2.1.  Authorization of Transactions. Such Seller (or, if a minor, the
Representative on such Seller’s behalf) has full power and authority to execute
and deliver this Agreement and the other Transaction Documents and to perform
such Seller's obligations hereunder and thereunder. This Agreement and each
other Transaction Document constitutes the valid and legally binding obligation
of such Seller, enforceable in accordance with its terms and conditions.
 
Section 2.2.  Conflicts; Consents of Third Parties. The execution and delivery
by such Seller of this Agreement and the other Transaction Documents to
which such Seller is a party, the consummation of the transactions contemplated
hereby or thereby, and compliance by such Seller with the provisions hereof or
thereof will not (i) conflict with, violate, result in the breach or termination
of, or constitute a default under any Contract to which such Seller is a party
or by which such Seller or such Seller's properties or assets is bound, or
require a Consent from any Person in order to avoid any such conflict,
violation, breach, termination or default; (ii) violate any Law or any Order by
which such Seller is bound; (iii) result in the creation of any Lien upon
the properties or assets of such Seller; or (iv) if such Seller is other than an
individual, conflict with, or result in the breach of, any provision of the
certificate of incorporation or bylaws or comparable organizational documents
(collectively, “Organizational Documents”) of such Seller. No governmental
franchise, easement, permit, right, application, filing, registration, license
or other authorization (each a “Permit”), Order, waiver, declaration or filing
with, or notification to any Person, including without limitation any
Governmental Body, is required on the part of such Seller in connection with the
execution, delivery and performance of this Agreement or the other Transaction
Documents to which it is a party, or the compliance by such Seller with any of
the provisions hereof or thereof.
 
Section 2.3.  Broker’s Fees. Except as set forth in Section 1.10, such Seller
has no liability or obligation to pay any fees or commissions to any broker,
finder, or agent with respect to the transactions contemplated by this Agreement
for which any Company or the Purchaser could become liable or obligated. Such
Seller shall be solely responsible for any obligations described in this Section
2.3 or Section 1.10 and will indemnify and hold the Purchaser Indemnitees (as
defined below) harmless from and against any Losses (as defined below) resulting
from or arising out of or any such obligations or matters.
 
Section 2.4.  Equity Securities. Such Seller holds of record and owns
beneficially the Membership Interests and shares of Capital Stock set forth next
to such Seller's name on Schedule I free and clear of any Lien. Such Seller is
not a party to any option, warrant, purchase right, or other contract or
commitment that could require such Seller to sell, transfer, or otherwise
dispose of any membership interest of iProcert or any capital stock of IHS
(other than this Agreement). Such Seller is not a party to any voting trust,
proxy, or other agreement or understanding with respect to the voting of any
membership interest of iProcert or any capital stock of IHS.
 
Section 2.5 Private Placement. (a) Such Seller is an “accredited investor”
within the meaning of Rule 501 under the Securities Act and has sufficient
knowledge and experience in investing in companies similar to Parent in terms of
Parent's market capitalization and other relevant factors so as to be able to
evaluate the risks and merits of his investment in Parent and he is able
financially to bear the risks thereof. Such Seller has had an opportunity to
discuss the terms of the offering and sale of the Parent Shares and Parent's
business, management and financial affairs with Parent's management and to
obtain any additional information regarding the foregoing which Parent possesses
or can acquire without unreasonable effort or expense. The Parent Shares to be
issued to such Seller are being acquired for such Seller’s own accounts and not
with a view to, or the intention of, any distribution in violation of the
Securities Act or any applicable state securities laws. Such Seller understands
that (i) the Parent Shares have not been registered under the Securities Act by
reason of the issuance of the Shares in a transaction exempt from the
registration requirements of the Securities Act pursuant to Section 4(2) thereof
or Rule 505 or 506 promulgated under the Securities Act, (ii) the Parent Shares
must be held indefinitely unless a subsequent disposition thereof is registered
under the Securities Act or is exempt from such registration, (iii) the Parent
Shares will bear a legend to such effect and (iv) Parent will issue stop
transfer instructions to its transfer agent to such effect.


(b) AWAC is an “accredited investor” within the meaning of Rule 501 under the
Securities Act and has sufficient knowledge and experience in investing in
companies similar to Parent in terms of Parent's market capitalization and other
relevant factors so as to be able to evaluate the risks and merits of his
investment in Parent and he is able financially to bear the risks thereof. AWAC
has had an opportunity to discuss the terms of the offering and sale of the
Parent Shares and Parent's business, management and financial affairs with
Parent's management and to obtain any additional information regarding the
foregoing which Parent possesses or can acquire without unreasonable effort or
expense. The Parent Shares to be issued to AWAC are being acquired for AWAC’s
own accounts and not with a view to, or the intention of, any distribution in
violation of the Securities Act or any applicable state securities laws. AWAC
understands that (v) the Parent Shares have not been registered under the
Securities Act by reason of the issuance of the Shares in a transaction exempt
from the registration requirements of the Securities Act pursuant to Section
4(2) thereof or Rule 505 or 506 promulgated under the Securities Act, (vi) the
Parent Shares must be held indefinitely unless a subsequent disposition thereof
is registered under the Securities Act or is exempt from such registration,
(vii) the Parent Shares will bear a legend to such effect and (viii) Parent will
issue stop transfer instructions to its transfer agent to such effect.
 


 





--------------------------------------------------------------------------------




ARTICLE III  
 
REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANIES
 
The Companies and the Sellers represent and warrant to Purchaser jointly and
severally that, except as set forth in the Disclosure Schedule attached hereto
(the “Disclosure Schedule”), the following statements are correct and complete
as of the date hereof and as of the Closing Date. The Disclosure Schedule makes
explicit reference to the particular representation or warranty as to which
exception is taken, which in each case shall constitute the representation and
warranty as to which such exception shall apply, provided that the disclosures
in the Disclosure Schedule that are set forth expressly therein with
particularity will apply to all representations and warranties. The inclusion of
an item in the Disclosure Schedule as an exception to the representation or
warranty shall not be deemed an admission by the Sellers or the Company that
such item represents a material exception or fact, event or circumstance or that
such item is reasonably likely to result in a Material Adverse Effect.
 
Section 3.1.  Organization and Good Standing. Each of the Companies is a
corporation or limited liability company, as the case may be, duly organized,
validly existing and in good standing under the laws of the state of its
organization and has all requisite corporate (or equivalent) power and authority
to own, lease and operate its properties and to carry on its business. Each of
the Companies is duly qualified or authorized to do business as a foreign
corporation and is in good standing under the laws of each jurisdiction in which
it owns or leases real property and each other jurisdiction in which the conduct
of its business or the ownership of its properties requires such qualification
or authorization, except where the failure to be so qualified or authorized
would not have a Company Material Adverse Effect. Section 3.1 of the Disclosure
Schedule sets forth a true, correct and complete list of each jurisdiction in
which each of the Companies is qualified or authorized to do business as a
foreign corporation.
 
Section 3.2.  Authorization and Enforceability. Each Company has all requisite
power and authority to execute and deliver this Agreement and each other
Transaction Document to which it is a party, and to consummate the transactions
contemplated hereby and thereby. The execution, delivery and performance by each
Company of each of the Transaction Documents to which it is a party have been
duly authorized by all necessary corporate (or equivalent) action on the part of
the Company. This Agreement and the other Transaction Documents have been duly
and validly executed and delivered by each Company and constitute legal, valid
and binding obligations of each Company, enforceable against such Company in
accordance with their respective terms subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).
 
Section 3.3.  Capitalization; Subsidiaries. The authorized capital stock of IHS
consists of 100,000 shares of Common Stock, par value $1.00 per share, of which
200 shares are issued and outstanding and no shares are held in treasury. The
authorized capital stock of AWAC consists of 100,000 shares of Common Stock, par
value $1.00 per share, of which 200 shares are issued and outstanding and no
shares are held in treasury. 200 membership interests of the iProcert are issued
and outstanding. All outstanding shares of Common Stock of IHS and AWAC have
been duly and validly authorized and issued, are fully paid and nonassessable,
and all such shares are held of record and owned beneficially by the Sellers in
the proportions set forth on Schedule I. All outstanding membership interests of
iProcert have been duly and validly authorized and issued, are fully paid and
nonassessable, and all such membership interests are held of record and owned
beneficially by the Sellers in the proportions set forth on Schedule I. No
shares of Common Stock of IHS or AWAC or membership interests of iProcert have
been issued in violation of any preemptive rights. None of the Companies has any
outstanding or authorized options, warrants, purchase rights, subscription
rights, conversion rights, exchange rights, preemptive rights or other contracts
or commitments that could require any Company to issue, sell, or otherwise cause
to become outstanding any of its capital stock or membership interests, as
applicable, or securities convertible or exchangeable for, or any options,
warrants, or rights to purchase, any of such capital stock or membership
interests, as applicable. There are no outstanding obligations of any Company to
repurchase, redeem or otherwise acquire any of its capital stock or membership
interests. There are no outstanding or authorized appreciation, phantom equity,
profit participation or similar rights with respect to any Company. Section 3.3
of the Disclosure Schedule sets forth any direct or indirect interest in any
corporation, partnership, joint venture or other Person owned by any Company.
 
Section 3.4.  Company Records.
 
(a) Each of the Companies has delivered to Purchaser true, correct and complete
copies of the certificate of incorporation or other applicable charter documents
(certified by the Secretary of State or other appropriate official of the
applicable jurisdiction of organization) and by-laws (certified by the
secretary, assistant secretary or other appropriate officer) of such Company.
 
(b) The minute books of each of the Companies previously made available to
Purchaser contain complete and accurate records in all material respects of all
meetings and reflect all other corporate action of the members and board of
directors of each such Company. The ownership records of the Companies
previously made available to Purchaser are true, correct and complete. All stock
transfer taxes levied or payable with respect to all transfers of interests of
each of the Companies prior to the date hereof have been paid and appropriate
transfer tax stamps affixed where required.
 
(c) Each of the Companies maintains and will continue to maintain a standard
system of accounting established and administered in accordance with GAAP. The
books, records and accounts of each of the Companies accurately and fairly
reflect, in reasonable detail, the transactions and the assets and liabilities
of such entity with respect to its business. None of the Companies has engaged
in any material transaction with respect to its business, maintained any bank
account for its business or used any of its funds, except for transactions, bank
accounts and funds which have been and are reflected in all material respects in
its normally maintained books, records and accounts.
 
Section 3.5.  Conflicts; Consents of Third Parties. The execution and delivery
by each Company of this Agreement and the other Transaction Documents to which
it is a party, the consummation of the transactions contemplated hereby or
thereby, and compliance by each Company with the provisions hereof or thereof
will not (i) conflict with, or result in the breach of, any provision of the
Organizational Documents of any Company; (ii) conflict with, violate, result in
the breach or termination of, or constitute a default under any Contract to
which any Company is a party or by which any Company or its properties or assets
is bound, or require a Consent from any Person in order to avoid any such
conflict, violation, breach, termination or default; (iii) violate any Law or
any Order by which any Company is bound; or (iv) result in the creation of any
Lien upon the properties or assets of any Company, excluding from the foregoing
clauses (ii) and (iii) such conflicts, breaches, terminations, defaults,
violations, Liens or other matters that would not have a Company Material
Adverse Effect. No Permit, Order, waiver, declaration or filing with, or
notification to any Person, including without limitation any Governmental Body,
is required on the part of any Company in connection with the execution,
delivery and performance of this Agreement or the other Transaction Documents to
which it is a party, or the compliance by any Company with any of the provisions
hereof or thereof.
 
Section 3.6.  Financial Statements. Included in Section 3.6 of the Disclosure
Schedule are (i) the audited balance sheets of the Companies as at December 31,
2004, 2005 and 2006 and the related audited statements of income and of cash
flows of the Companies for the years then ended and (ii) the unaudited balance
sheet of the Companies (the “Balance Sheet”) as at May 31, 2007 (the “Balance
Sheet Date”) and the related statements of income and cash flows of the
Companies for the 5-month period then ended and for the comparable periods in
the prior year (such audited and unaudited statements, including the related
notes and schedules thereto, are referred to herein as the “Financial
Statements”). The Financial Statements have been prepared from the books and
records of the Companies and fairly present in all material respects the
financial position and results of operations, shareholders’ equity and cash
flows of the Companies as at the dates and for the periods reflected thereon in
accordance with GAAP applied on a consistent basis throughout the periods
indicated, except as may be indicated in the notes thereto and except, in the
case of the unaudited financial statements, for the failure of the unaudited
financial statements to include the footnotes required by GAAP, and subject to
normal year-end audit adjustments. The financial forecasts for the Companies for
the fiscal years 2007 and 2008 included in Section 3.6 of the Disclosure
Schedule (the “Projections”) were prepared based upon assumptions that
management believes to be reasonable and reflect management’s good faith best
estimate of the projected operating performance of the Companies for such
periods. Purchaser acknowledges and agrees that (i) neither the Companies nor
the Sellers make any guarantee or representation that the results estimated in
the Projections will be realized, (ii) the factors upon which the assumptions
and estimate were based may change from the date hereof and (iii) the results
estimated in the Projections may differ materially from actual results.
 
Section 3.7.  No Undisclosed Liabilities. No Company has any material
Liabilities except (a) to the extent specifically reflected and accrued for or
specifically reserved against in the Balance Sheet and (b) for Liabilities
incurred subsequent to the Balance Sheet Date in the ordinary course of business
consistent with past custom and practice.
 
Section 3.8.  Absence of Certain Developments. Since December 31, 2006 (and,
with respect to clause (e) below, December 31, 2005):
 
(a)  there has not been any Company Material Adverse Change nor has there
occurred any event which is reasonably likely to result in a Company Material
Adverse Change;
 
(b)  there has not been any damage, destruction or loss, whether or not covered
by insurance, with respect to the property and assets of any Company having a
replacement cost of more than $10,000 for any single loss or $25,000 in the
aggregate for any related losses;
 
(c)  none of the Companies has made any change in the rate of compensation,
commission, bonus or other direct or indirect remuneration payable, or paid or
agreed or orally promised to pay, conditionally or otherwise, any bonus,
incentive, retention or other compensation, retirement, welfare, fringe or
severance benefit or vacation pay, to or in respect of any director, officer,
employee, distributor or agent of any Company, other than increases in the
ordinary course of business consistent with past practice in the base salaries
of employees of any Company other than officers or senior managers;
 
(d)  none of the Companies has entered into any employment, deferred
compensation, severance or similar agreement (nor amended any such agreement);
 
(e)  there has not been any change by any Company in accounting or Tax reporting
principles, methods or policies or any settlement of any Tax controversy;
 
(f)  none of the Companies has conducted its business other than in the ordinary
course consistent with past practice;
 
(g)  none of the Companies has entered into any other material transaction;
 
(h)  none of the Companies has hired employees or engaged independent
contractors to provide services for clients of any Company other than in the
ordinary course of business consistent with, and at a level consistent with,
past practice;
 
(i)  none of the Companies has breached any Contract in any material respect;
 
(j)  none of the Companies has failed to promptly pay and discharge current
Liabilities except where disputed in good faith in an appropriate manner;
 
(k)  none of the Companies has made any loans, advances or capital contributions
to, or investments in, any Person or paid any fees or expenses to any Affiliate
of any Company other than intercompany transactions in the ordinary course of
business consistent with past practice;
 
(l)  none of the Companies has mortgaged, pledged or subjected to any Lien any
of its assets, or acquired any assets or sold, assigned, transferred, conveyed,
leased or otherwise disposed of any assets of any Company except for assets
acquired or sold, assigned, transferred, conveyed, leased or otherwise disposed
of in the ordinary course of business consistent with past practice;
 
(m)  none of the Companies has discharged or satisfied any Lien, or paid any
obligation or Liability, except in the ordinary course of business consistent
with past practice;
 
(n)  none of the Companies has canceled or compromised any debt or claim or
amended, canceled, terminated, relinquished, waived or released any Contract or
right except in the ordinary course of business consistent with past practice
and which, in the aggregate, are not material to any Company;
 
(o)  none of the Companies has made or committed to make any capital
expenditures or capital additions or improvements in excess of $50,000
individually or in the aggregate, except as set forth in the Disclosure
Schedule, or otherwise in the ordinary course of business consistent with past
practices;
 
(p)  none of the Companies has entered into any prepaid services transactions
with any of its customers or otherwise accelerated revenue recognition or the
sales of its services for periods prior to the Closing;
 
(q)  except for the iProcert Operating Agreement, none of the Companies has
amended any of its Organizational Documents;
 
(r)  none of the Companies has issued any equity securities or any security
exercisable or exchangeable for or convertible into equity securities of such
Company; and
 
(s)  none of the Companies has entered into any agreements to do or perform in
the future any actions referred to in this Section 3.8 which have not been
consummated as of the date hereof.
 
Section 3.9.  Taxes.
 
(a)  Each Company has timely filed with the appropriate taxing authorities all
Tax Returns that it has been required to file. All such Tax Returns are true,
correct and complete in all material respects. All Taxes owed by each Company
(whether or not shown on any Tax Return) have been paid. Adequate reserves have
been established on the Financial Statements to provide for the payment of any
Taxes which are not yet due and payable with respect to any Company for taxable
periods or portions thereof ending on or before December 31, 2006. None of the
Companies is the beneficiary of any extension of time within which to file any
Tax Return. No written claim has ever been made by an authority with respect to
a Company in a jurisdiction where such Company does not file Tax Returns that it
is or may be subject to taxation by that jurisdiction. There are no Liens on any
of the assets of any Company that have arisen in connection with any failure (or
alleged failure) to pay any Tax.
 
(b)  Each Company has withheld and paid to the appropriate taxing authority or
other Governmental Body all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, stockholder, or other third party.
 
(c)  None of the Companies has waived or extended any statute of limitations in
respect of Taxes or agreed to any extension of time with respect to the
assessment, payment or collection of any Tax.
 
(d)  To the extent that any Company incurs Taxes after the date hereof with
respect to periods or portions thereof ending on or prior to the Closing Date,
such Company shall pay all such Taxes on or prior to the Closing Date in
compliance with all applicable laws and regulations, or if such Taxes are not
yet due and payable on such date, the amount of such Taxes shall be accrued for
purposes of preparation of the Closing Statement.
 
(e)  None of the properties or assets of any Company is property which, for Tax
purposes, is required to be treated as owned by another Person. None of the
Companies is an obligor on, and none of its assets have been financed directly
or indirectly by, any tax-exempt bonds. No property or assets of any Company is
“tax-exempt use property” within the meaning of Section 168(h) of the Code.
 
(f)  No deficiency or proposed adjustment which has not been settled or
otherwise resolved for any amount of Taxes has been asserted or assessed by any
taxing authority or other Governmental Body against any Company. There has not
been, within the past five calendar years, an audit, examination or written
notice of potential examination of any Tax Returns filed by any Company.
 
(g)  There is no action, suit, examination, investigation, Governmental Body
proceeding, or audit or claim for refund in progress, pending, proposed or, to
the Knowledge of the Companies, threatened against or with respect to any
Company regarding Taxes.
 
(h)  None of the Companies has agreed to or been required to make any adjustment
pursuant to Section 481(a) of the Code or any corresponding provision of state,
local or foreign law by reason of any change in accounting method initiated by
it or on its behalf; no taxing authority has proposed any such adjustment or
change in accounting method; and none of the Companies has an application
pending with any taxing authority requesting permission for any change in
accounting method. None of the Companies will be required (A) as a result of a
change in method of accounting for a taxable period ending on or prior to the
Closing Date, to include any adjustment under Section 481(c) of the Code in
taxable income for any taxable period (or portion thereof) beginning after the
Closing or (B) as a result of any “closing agreement,” as described in Section
7121 of the Code, to include any item of income or exclude any item of deduction
from any taxable period (or portion thereof) beginning after the Closing.
 
(i)  None of the Companies has been a member of an affiliated group (as defined
in Section 1504 of the Code), or filed or been included in a combined,
consolidated or unitary income Tax Return, and none of the Companies is a
partner, member, owner or beneficiary of any entity treated as a partnership or
a trust for Tax purposes. None of the Companies has liability for Taxes of any
person under Treasury Regulations Section 1.1502-6 or similar state or local
laws, as a successor or transferee, by contract or otherwise.
 
(j)  None of the Companies is a party to or bound by any Tax allocation or Tax
sharing agreement and has no contractual obligation to indemnify any other
Person with respect to Taxes.
 
(k)  None of the Companies is nor has been a United States real property holding
corporation within the meaning of Section 897(c)(2) of the Code during the
applicable period specified in Section 897(c)(1)(A)(ii) of the Code.
 
(l)  True, correct and complete copies of all income and sales Tax Returns filed
by or with respect to the Companies for taxable periods ending on or after
December 31, 2003 have been furnished or made available to Purchaser.
 
(m)  None of the Companies has participated in any reportable transaction as
contemplated in Treasury Regulations Section 1.6011-4.
 
(n)  None of the Companies has taken any action that could defer a liability for
Taxes of such Company from any taxable period ending on or before the Closing
Date to any taxable period ending after such date.
 
(o)  None of the Companies is required to include any item of income for any
taxable period ending after the Closing as a result of an installment sale or
open transaction entered into on or prior to Closing Date.
 
(p)  Except for the distribution by IHS of the capital stock of AWAC to its
shareholders on January 1, 2000, none of the Companies has distributed any
equity or had any equity distributed in transaction that could be governed in
whole or part by Section 355 or 361 of the Code.
 
(q)  None of the Companies is subject to Tax, nor does it have a permanent
establishment, in any foreign jurisdiction.
 
(r)  None of the Companies has any pending ruling requests filed by it or on its
behalf with any taxing authority or Governmental Body.
 
(s)  None of the Companies has ever been a personal holding company within the
meaning of Section 542 of the Code.
 
(t) iProcert has never elected to be taxed as a corporation pursuant to Treasury
Regulations Section 301.7701-3, has never been a publicly traded partnership
within the meaning of Section 7704(b) of the Code and has since inception been
treated as a partnership for federal and state income tax purposes.
 
Section 3.10.  Real Property. None of the Companies owns in fee any real
property or interest in real property. Section 3.10 of the Disclosure Schedule
sets forth a complete list of all real property and interests in real property
leased by any Company (individually, a “Real Property Lease” and the real
properties specified in such leases being referred to herein individually as a
“Company Property” and collectively as the “Company Properties”) as lessee. The
Company Property constitutes all interests in real property currently used or
currently held for use in connection with the Business or which are necessary
for the continued operation of the Business as the Business is currently
conducted. The applicable Company has a valid and enforceable leasehold interest
under each of the Real Property Leases, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). None of the Companies has received any written
notice of any material default or event that with notice or lapse of time, or
both, would constitute a material default under any of the Real Property Leases
and the applicable Company and, to the Company's Knowledge, each other party
thereto is in compliance with all obligations of such party thereunder. The
Companies have delivered or otherwise made available to Purchaser complete
copies of the Real Property Leases, together with all amendments, modifications
or supplements, if any, thereto.
 
Section 3.11.  Tangible Personal Property; Title; Sufficiency of Assets.
 
(a)  Section 3.11 of the Disclosure Schedule lists all leases of personal
property (“Personal Property Leases”) involving annual payments in excess of
$10,000 relating to personal property used by any Company or to which any
Company is a party or by which the properties of any Company are bound. The
Companies have delivered or otherwise made available to the Purchaser complete
copies of the Personal Property Leases, together with all amendments,
modifications or supplements thereto.
 
(b)  Each Company has a valid leasehold interest under each of the Personal
Property Leases under which it is a lessee, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity), and there is no material default under any
Personal Property Lease by any Company, or, to the Knowledge of the Companies,
by any other party thereto, and no event has occurred that with the lapse of
time or the giving of notice or both would constitute a material default
thereunder, and each Company, and to the Knowledge of the Companies, each other
party thereto is in compliance with all obligations of such Company or such
other party, as the case may be, thereunder.
 
(c)  Each Company has good and marketable title to all its assets as of the date
hereof (which include, without limitation, all of the assets reflected in the
Balance Sheet), free and clear of any and all Liens other than the Permitted
Encumbrances. All tangible personal property included in such assets, and all of
the items of tangible personal property used by any Company under the Personal
Property Leases, are in working order and in a state of good maintenance and
repair (ordinary wear and tear excepted) and are suitable for the purposes used.
The assets of the Companies include all assets, rights and interests used in or
reasonably required for the continued conduct of the Business by the Companies
as currently conducted.
 
Section 3.12.  Intellectual Property.
 
(a)  The Companies own, free and clear from all Liens (other than Permitted
Encumbrances) or otherwise possess legally enforceable rights to use all of the
Intellectual Property reasonably necessary to the conduct of business of the
Companies as currently conducted. The Intellectual Property owned by the
Companies (“Owned Intellectual Property”) and the Intellectual Property licensed
to the Companies comprise all of the Intellectual Property that is used or
reasonably required for the continued conduct of in the business of the
Companies as currently conducted.
 
(b)  Section 3.12(b)(i) of the Disclosure Schedule sets forth a true, complete
and correct list of all Owned Intellectual Property for which a registration or
application has been filed with a Governmental Body, including patents,
trademarks, service marks and copyrights, issued by or registered with, or for
which any application for issuance or registration thereof has been filed with,
any Governmental Body. Section 3.12(b)(ii) of the Disclosure Schedule sets forth
a complete and correct list of all trademarks, service marks and other trade
designations that are Owned Intellectual Property and not otherwise identified
in Section 3.12(b)(i) of the Disclosure Schedule. Section 3.12(b)(iii) of the
Disclosure Schedule also sets forth a complete and correct list of all written
or oral licenses and arrangements (other than ordinary course licenses of
commercially available software), (A) pursuant to which the use by any Person of
Intellectual Property is permitted by any Company or (B) pursuant to which the
use by any Company of Intellectual Property is permitted by any Person
(collectively, the “Intellectual Property Licenses”). The Intellectual Property
Licenses are in full force and effect.
 
(c)  The continued operation of the Business as presently conducted does not
interfere with, infringe upon, misappropriate, or otherwise come into conflict
with, any intellectual property rights of third parties except as would not
reasonably be expected to have a Company Material Adverse Effect.
 
(d)  There is no claim or demand of any Person pertaining to, or any proceeding
which is pending or, to the Knowledge of the Companies, threatened, that
challenges the rights of any Company in respect of any Owned Intellectual
Property, or claims that any default exists under any Intellectual Property
License.
 
(e)  All of the copyrights in any of the products of any Company (including but
not limited to any works of authorship incorporated in or distributed with such
products) are owned by or licensed to such Company and, if licensed, are subject
to Intellectual Property Licenses that are in full force and effect.
 
(f)  None of the Companies has created any Intellectual Property under contract
with U.S. government customers.
 
(g)  Section 3.12(g) of the Disclosure Schedule lists all employees of the
Companies and all other Persons who have been involved in the development of
Owned Intellectual Property, including computer programs and software (including
source code, object code and databases). Except as specified in Section 3.12(g)
of the Disclosure Schedule, all such employees and other Persons have entered
into confidentiality and assignment of inventions agreements substantially in
the form included in Section 3.12 of the Disclosure Schedule.
 
Section 3.13.  Contracts. (a) Section 3.13 of the Disclosure Schedule sets forth
all of the following types of Contracts to which any Company is a party or by
which it is bound and categorizes such Contracts by the types described below:
(i) Contracts relating to the employment of any Person, or any bonus, deferred
compensation, pension, profit sharing, stock option, employee stock purchase,
retirement, retention, severance, or change of control arrangement; (ii)
Contracts other than those described in clause (i) with any current or former
officer, director or employee of any Company, or any Affiliate of any Company or
any such Person; (iii) Contracts with any employee or labor union or association
representing any employee; (iv) Contracts relating to capital expenditures other
than Contracts not exceeding $25,000 individually or $50,000 in the aggregate;
(v) Contracts entered into within the last five years relating to the
acquisition or disposition of any equity interests in or, except in the ordinary
course of business, assets of any Person; (vi) joint venture or partnership
agreements; (vii) Contracts limiting the ability of any Company to engage in any
line of business or to compete with any Person or to conduct business in any
geographical area or to solicit any Person for employment; (viii) Contracts
relating to the confidentiality or limitation on use of any information; (ix)
Contracts relating to any Indebtedness of any Company (other than accounts
payable to trade creditors in the ordinary and usual course of business
consistent with past custom and practice), including credit facilities,
promissory notes, security agreements, and other credit support arrangements;
(x) Contracts relating to any loan (other than accounts receivable from trade
debtors in the ordinary and usual course of business consistent with past custom
and practice) or advance to (other than ordinary course travel allowances to the
employees of any Company), or investments in, any Person; (xi) Contracts
relating to any guarantee or other contingent Liability in respect of any
Indebtedness or obligation of any Person (other than the endorsement of
negotiable instruments for collection in the ordinary and usual course of
business consistent with past custom and practice); (xii) all customer Contracts
pursuant to which aggregate payments exceeding $10,000 are to be made to the
Companies; (xiii) any license agreement relating in whole or in part to
Intellectual Property (other than standard “off-the-shelf” or “shrink-wrap”
license agreements); and (xiv) all other material Contracts. There are no
outstanding powers of attorney executed on behalf of any Company.
 
(b) Complete copies of the items required to be set forth in Section 3.13 of the
Disclosure Schedule have previously been furnished to Parent. All of the
Companies' Contracts (including all Real Property Leases) shall, following the
Closing, remain enforceable by the applicable Company and, to the Knowledge of
the Company, binding on the other parties thereto, without the Consent of any
third party. None of the Companies is in material default, nor has any event
occurred which, with the giving of notice or the passage of time or both, would
constitute a material default, under any Contract or any other obligation owed
by any Company, and, to the Knowledge of the Company, no event has occurred
which, with the giving of notice or the passage of time or both, would
constitute a material default by any other party to any such Contract. Each of
the Contracts disclosed in Section 3.13 of the Disclosure Schedule is in full
force and effect, is valid and enforceable in accordance with its terms and, to
the Knowledge of the Companies, is not subject to any claims, charges, setoffs
or defenses.
 
Section 3.14.  Employee Benefits.
 
(a)  Section 3.14 of the Disclosure Schedule sets forth a complete and correct
list of (i) all “employee benefit plans,” as defined in Section 3(3) of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”), and any
other pension plans or employee benefit agreements, arrangements, programs or
payroll practices (including without limitation severance pay, other termination
benefits or compensation, vacation pay, company awards, salary continuation for
disability, sick leave, retirement, deferred compensation, bonus or other
incentive compensation, stock purchase arrangements or policies,
hospitalization, medical insurance, life insurance and scholarship programs)
under which any Company has any material liability, whether contingent or
otherwise (“Employee Benefit Plans”). Section 3.14 of the Disclosure Schedule
identifies, in separate categories, Employee Benefit Plans that are (i) subject
to Section 4063 and 4064 of ERISA (“Multiple Employer Plans”), (ii)
multiemployer plans (as defined in Section 4001(a)(3) of ERISA) (“Multiemployer
Plans”) or (iii) “benefit plans”, within the meaning of Section 5000(b)(1) of
the Code providing continuing benefits after the termination of employment
(other than as required by Section 4980B of the Code or Part 6 of Title I of
ERISA or similar state or local law).
 
(b)  No Employee Benefit Plan is (i) a defined benefit plan subject to Title IV
of ERISA, (ii) a Multiemployer Plan or (iii) a Multiple Employer Plan.
 
(c)  Each of the Employee Benefit Plans intended to qualify under Section 401 of
the Code (“Qualified Plans”) and has received a determination letter from the
IRS to such effect and the trusts maintained thereto are exempt from federal
income taxation under Section 501 of the Code and nothing has occurred or is
expected to occur with respect to the operation of any such plan which would
reasonably be expected to cause the loss of such qualification or exemption.
 
(d)  All material contributions and premiums required by Law or by the terms of
any Employee Benefit Plan or any agreement relating thereto have been timely
paid.
 
(e)  There has been no material violation of or material failure to comply with
ERISA or the Code with respect to the filing of applicable returns, reports,
documents and notices regarding any of the Employee Benefit Plans with the DOL,
the IRS, the PBGC or any other Governmental Body or the furnishing of such
notices or documents to the participants or beneficiaries of the Employee
Benefit Plans.
 
(f)  True, correct and complete copies of the following documents, with respect
to each of the Employee Benefit Plans, have been delivered to or made available
to Purchaser: (A) any plans and related trust documents (all amendments
thereto), investment management agreements, administrative service contracts,
group annuity contracts, insurance contracts, collective bargaining agreements
and employee handbooks, (B) the most recent Forms 5500 for the past three years
and schedules thereto, (C) the most recent financial statements and actuarial
valuations for the past three years, (D) the most recent IRS determination
letter, (E) the most recent summary plan descriptions (including letters or
other documents updating such descriptions) and (F) written descriptions of all
non-written agreements relating to the Employee Benefit Plans.
 
(g)  There are no pending Legal Proceedings which have been asserted or
instituted or, to the Knowledge of the Companies, threatened against any of the
Employee Benefit Plans, the assets of any such plans or of any related trust or
any Company, the plan administrator or any fiduciary of the Employee Benefit
Plans with respect to the operation of such plans (other than routine benefit
claims), and there are no facts or circumstances which could form the basis for
any such Legal Proceeding. No Employee Benefit Plan is under audit or
investigation by the IRS, DOL, or any other Government Body and no such
completed audit, if any, has resulted in the imposition of Tax, interest, or
penalty.
 
(h)  Except as disclosed in Section 3.14 of the Disclosure Schedule, each of the
Employee Benefit Plans complies in all material respects with its terms and all
provisions of applicable Law, including ERISA and the Code, and all reporting
requirements have been satisfied on a timely basis.
 
(i)  Each Company which maintains a “group health plan” within the meaning of
Section 5000(b)(1) of the Code and each plan sponsor or administrator is in
material compliance with the COBRA reporting, disclosure, notice, election, and
other benefit continuation and coverage requirements of Section 4980B of the
Code or Part 6 of Title I of ERISA and the applicable regulations thereunder and
any comparable state laws.
 
(j)  None of the Companies, nor to the knowledge of the Companies, a “party in
interest” or “disqualified person” with respect to the Employee Benefit Plans
has engaged in a “prohibited transaction” within the meaning of Section 4975 of
the Code or Section 406 of ERISA which has subjected or could subject any
Company, Purchaser, Parent or any trustee, administrator or other fiduciary to a
material tax penalty on such prohibited transaction.
 
(k)  Neither the execution and delivery of this Agreement nor the consummation
of the transactions contemplated hereby will (i) result in any payment becoming
due to any employee; (ii) increase any benefits otherwise payable under any
Employee Benefit Plan; or (iii) result in the acceleration of the time of
payment or vesting of any such benefits.
 
(l)  No security issued by any Company forms or has formed any part of the
assets of any Employee Benefit Plan.
 
(m)  The consummation of the transactions contemplated by this Agreement will
not give rise to any liability for termination of any agreements related to any
Employee Benefit Plan.
 
(n)  No amounts payable under any Employee Benefit Plan or any other agreement
will fail to be deductible for federal income tax purposes by virtue of Section
280G of the Code.
 
(o)  Each Employee Benefit Plan that purports to provide benefits which qualify
for tax-favored treatment under Sections 79, 105, 106, 117, 120, 125, 127, 129,
and 132 of the Code satisfies the requirements of said Section(s).
 
(p)  Each Employee Benefit Plan or any other agreement that purports to defer
income complies with Section 409A of the Code.
 
(q)  Each Employee Benefit Plan, its related trust and insurance agreement may
be unilaterally amended or terminated on no more than 90 days notice.
 
Section 3.15.  Labor.
 
(a)  None of the Companies is or has been a party to any labor or collective
bargaining agreement.
 
(b)  No labor organization or group of employees of any Company has made a
pending demand for recognition, and there are no representation proceedings or
petitions seeking a representation proceeding presently pending or, to the
Knowledge of the Companies, threatened to be brought or filed, with the National
Labor Relations Board or other labor relations tribunal. There is no organizing
activity involving any Company pending or, to the Knowledge of the Companies,
threatened by any labor organization or group of employees of any Company.
 
(c)  There are no (i) strikes, work stoppages, slowdowns, lockouts or
arbitrations or (ii) grievances or other labor disputes pending or, to the
Knowledge of any Company, threatened against any Company. There are no unfair
labor practice charges, grievances or complaints pending or, to the Knowledge of
the Companies, threatened by or on behalf of any employee or group of employees
of any Company.
 
(d)  There are no complaints, charges or claims against any Company pending or,
to the Knowledge of the Companies, threatened which would reasonably be expected
to be brought or filed, with any public or Governmental Body based on, arising
out of, in connection with, or otherwise relating to the employment or
termination of employment by any Company, of any individual.
 
(e)  Each of the Companies is in compliance in all material respects with all
Laws and Orders relating to the employment of labor, including all such Laws and
orders relating to wages, hours, the Worker Adjustment and Retraining
Notification Act and any similar state, local or foreign “plant closing” Law
(“WARN”), collective bargaining, discrimination, civil rights, safety and
health, worker’s compensation, payment of overtime wages and the collection and
payment of withholding and/or social security taxes and any similar tax.
 
(f)  To the Knowledge of the Companies, no executive, key employee, or group of
employees currently has any plans to terminate employment with any Company
independently of or as a result of this Agreement.
 
Section 3.16.  Litigation. Except as set forth in Section 3.16 of the Disclosure
Schedule, there is no suit, action, proceeding, investigation, complaint or
claim pending or, to the Knowledge of the Companies, threatened against any
Company (or pending or threatened against any of the officers, directors or key
employees of any Company in relation to any Company or its business) before any
court or other Governmental Body or any arbitral tribunal, nor is there any
basis for any such suit, action, proceeding, investigation, complaint or claim.
None of the Companies has received any written opinion or memorandum or legal
advice from legal counsel retained by any Company to the effect that it is
exposed, from a legal standpoint, to any material Liability. None of the
Companies is engaged in any legal action to recover monies due it or for damages
sustained by it. Section 3.16 of the Disclosure Schedule sets forth a list of
all closed litigation matters to which any Company was a party during the five
(5) years preceding the date hereof, the date such litigation was commenced or
concluded, and the nature of the resolution thereof (including amounts paid in
settlement or judgment). None of the Companies is subject to any Order of any
Governmental Body.
 
Section 3.17.  Compliance with Laws; Permits. Each Company is, and has at all
times been, in compliance with all Laws applicable to it or the operation, use,
occupancy or ownership of its assets or properties or the conduct of its
business, except where such failure to comply would not reasonably be expected
to have a Company Material Adverse Effect. None of the Companies has received
notice (written or oral) from any Governmental Body of, and has no Knowledge of,
any failure to comply with any Law. Each Company holds all Permits necessary
under Law for the conduct of such Company's business as currently conducted or
proposed to be conducted, and none of the operations of any Company are being
conducted in violation of any Permit held by any of the Companies, except where
the failure to have such Permit would not reasonably be expected to have a
Company Material Adverse Effect. There is no investigation by a Governmental
Body pending against or, to the Knowledge of the Companies, threatened against
any Company.
 
Section 3.18.  Environmental Matters.
 
(a) The operations of each Company are in compliance in all material respects
with all applicable Environmental Laws and all Permits issued pursuant to
Environmental Laws or otherwise (“Environmental Permits”);
 
(b) Each Company has obtained and currently maintains all Environmental Permits
required under all applicable Environmental Laws necessary to operate the
Business;
 
(c) No Company is the subject of any outstanding written Order or Contract with
any Governmental Entity or other Person respecting (i) Environmental Laws,
(ii) Remedial Action or (iii) any Release or threatened Release of a Hazardous
Material;
 
(d) No Company has received any written communication alleging either that it
may be in violation of any Environmental Law or Environmental Permit or that it
may have any liability under any Environmental Law;
 
(e) No Company has incurred, assumed or undertaken any current contingent
liability in connection with any Release of any Hazardous Materials into the
indoor or outdoor environment (whether on-site or off-site) and there are no
facts, circumstances or conditions relating to, arising out of or attributable
to it that could give rise to liability under Environmental Laws, except as
would not reasonably be expected to have a Company Material Adverse Effect;
 
(f) To the Knowledge of the Company, there is not located at any of the
properties of any Company any (i) underground storage tanks, (ii)
asbestos-containing material or (iii) equipment containing polychlorinated
biphenyls; and
 
(g) Each Company has provided to Parent all environmentally related audits,
studies, reports, analyses, and results of investigations that have been
performed with respect to the currently or previously owned, leased or operated
properties of such Company that are within the possession or control of such
Company.
 
Section 3.19.  Insurance. Section 3.19 of the Disclosure Schedule includes a
correct and complete list and description, including policy number, coverage and
deductible, of all insurance policies owned by each Company, complete copies of
which policies have previously been delivered to Purchaser. Such policies are in
full force and effect, all premiums due thereon have been paid and no Company is
in default thereunder. No Company has received any notice of cancellation or
intent to cancel or increase or intent to increase premiums with respect to such
insurance policies. Section 3.19 of the Disclosure Schedule also contains a list
of all pending claims and any claims in the past two (2) years with any
insurance company by any Company and any instances within the previous two (2)
years of a denial of coverage of any Company by any insurance company.
 
Section 3.20.  Receivables; Payables.
 
(a)  The accounts receivable of each Company reflected in the Final Closing
Statement have arisen in bona fide arm's-length transactions in the ordinary and
usual course of business consistent with past custom and practice, and, subject
to the allowance for doubtful accounts set forth in the Final Closing Statement,
all such receivables are valid and binding obligations of the account debtors
without any counterclaims, setoffs or other defenses thereto and are collectible
in the ordinary and usual course of business consistent with past custom and
practice. All such reserves, allowances and discounts were and are adequate and
consistent in extent with the reserves, allowances and discounts previously
maintained by the Companies in the ordinary and usual course of business
consistent with past custom and practice and determined in accordance with GAAP.
All work-in-process or accrued billing reflected in the Final Closing Statement
has been performed pursuant to a customer order or contract therefor and shall
become accounts receivable in due course, which shall be collectible for the
full amount in the ordinary and usual course of business consistent with past
custom and practice at the full recorded amount thereof.
 
(b)  All accounts payable of each Company reflected on the Financial Statements
and/or Final Closing Statement are the result of bona fide transactions in the
ordinary course of business and have been paid or are not yet due and payable,
except for accounts payable that are being disputed in good faith in an
appropriate manner.
 
Section 3.21.  Related Party Transactions. Except as described in Section 3.21
of the Disclosure Schedule, no Company has loaned or borrowed any amounts from
and does not have outstanding any Indebtedness or other similar obligations to
or owing from any Affiliate of any Company. No Company nor any Affiliate of any
Company nor any officer or employee of any of them (i) owns any direct or
indirect interest of any kind in, or controls or is a director, officer,
employee or partner of, or consultant to, or lender to or borrower from or has
the right to participate in the profits of, any Person which is (A) a
competitor, supplier, customer, landlord, tenant, creditor or debtor of any
Company, (B) engaged in a business related to the business of any Company, or
(C) a participant in any material transaction to which any Company is a party or
(ii) is a party to any Contract with any Company. No Company has any Contract or
understanding with any officer, director, employee or shareholder of any
Company, or any Affiliate of any such Person that relates, directly or
indirectly, to the subject matter of any Transaction Document or the
consideration payable thereunder or that contains any terms, provisions or
conditions relating to any Company’s entry into or performance of any
Transaction Document (including any terms, provisions or conditions the
consequences of which are dependent upon any of the matters addressed by Section
1.5).
 
Section 3.22.  Customers; Projects. Section 3.22 of the Disclosure Schedule is a
complete and correct list of all clients and customers of each Company as of
April 30, 2007. Except as set forth on Section 3.22 of the Disclosure Schedule,
since December 31, 2006, no client or customer has cancelled or otherwise
terminated, reduced, or threatened to cancel or terminate or reduce, its
relationship with any Company.
 
Section 3.23.  No Misrepresentation. No representation or warranty of any
Company and/or any Seller contained in this Agreement or any other Transaction
Document or in any Schedule hereto or thereto or in any certificate or other
instrument furnished to Purchaser pursuant to the terms hereof or thereof
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained herein or therein not
misleading.
 
Section 3.24.  Financial Advisors. Except as described in Section 1.10, no
Company has any Liability or obligation to pay any fees or commissions to any
broker, finder or agent with respect to the transactions contemplated by this
Agreement. Sellers and AWAC shall be solely responsible for any obligations
described in this Section 3.24 (including Section 1.10) and will jointly and
severally indemnify and hold the Purchaser Indemnitees harmless from and against
any Losses resulting from or arising out of or any such obligations or matters.
 
Section 3.25.  Disclaimer of Additional Representations and Warranties. Except
as set forth in the Transaction Documents, Sellers and the Companies make no
representation or warranty, express or implied, at law or in equity, in respect
of the Companies, or any of their respective assets, liabilities or operations,
including with respect to merchantability or fitness for any particular purpose,
and any such other representations or warranties are hereby expressly
disclaimed.
 
ARTICLE IV  
 


 
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
Purchaser represents and warrants to the Sellers and AWAC that the following
statements are correct and complete as of the date hereof.


Section 4.1.  Organization. (a) Purchaser is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware. Purchaser is duly qualified or authorized to do business as a foreign
company and is in good standing under the laws of each jurisdiction in which it
owns or leases real property and each other jurisdiction in which the conduct of
its business or the ownership of its properties requires such qualification or
authorization, except where the failure to be so qualified or authorized would
not have a material adverse effect on the business or assets of Purchaser.
 
(b) Purchaser is a wholly-owned Subsidiary of Parent. Purchaser has conducted no
material operations.
 
Section 4.2.  Authorization of Transaction. The execution, delivery and
performance of the Transaction Documents to which Purchaser is a party have been
duly authorized by all necessary action by or on behalf of Purchaser. Purchaser
has full power and authority to execute and deliver this Agreement and each
other Transaction Document to which it is a party, and to perform its
obligations hereunder and thereunder. This Agreement and each Transaction
Document to which Purchaser is or will be a party has been or will be duly and
validly executed and delivered and constitutes the valid and legally binding
obligation of Purchaser, enforceable against Purchaser in accordance with its
terms, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights and remedies generally and subject,
as to enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding at law or in equity). Purchaser is not
required to give any notice to, make any filing with, or obtain any
authorization, consent, or approval of any Governmental Body in order to
consummate the transactions contemplated by this Agreement and each such
Transaction Document.
 
Section 4.3.  Non-contravention. Neither the execution and the delivery by
Purchaser of this Agreement and the other Transaction Documents to which it is a
party, nor the consummation of the transactions contemplated hereby and thereby
on the part of Purchaser, will (i) conflict with, or result in the breach of,
any provision of the Organizational Documents of the Purchaser; (ii) conflict
with, violate, result in the breach or termination of, or constitute a default
under any Contract to which the Purchaser is a party or by which the Purchaser
or its properties or assets is bound, or require a Consent from any Person in
order to avoid any such conflict, violation, breach, termination or default;
(iii) violate any Law or any Order by which the Purchaser is bound; or (iv)
result in the creation of any Lien upon the properties or assets of the
Purchaser, excluding from the foregoing clauses (ii), (iii), and (iv), such
conflicts, breaches, terminations, defaults, violations, Liens or other matters
that would not have a Material Adverse Effect on the Purchaser. No Order, Permit
or waiver, or declaration or filing with any Governmental Body is required on
the part of Purchaser in connection with the execution, delivery and performance
of this Agreement or the other Transaction Documents to which it is a party, or
the compliance by Purchaser with any of the provisions hereof or thereof.
 
Section 4.4.  Brokers’ Fees. Purchaser has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement. Purchaser shall be solely
responsible for any obligations described in this Section 4.4 and will jointly
and severally indemnify and hold the Sellers harmless from and against any
Losses resulting from or arising out of or any such obligations or matters.
 
ARTICLE V  
 


 
REPRESENTATIONS AND WARRANTIES OF PARENT
 
Parent represents and warrants to the Sellers and AWAC that the following
statements are correct and complete as of the date hereof and as of the Closing
Date.


Section 5.1.  Organization. Parent is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware. Parent is
duly qualified or authorized to do business as a foreign corporation and is in
good standing under the laws of each jurisdiction in which it owns or leases
real property and each other jurisdiction in which the conduct of its business
or the ownership of its properties requires such qualification or authorization,
except where the failure to be so qualified or authorized would not have a
material adverse effect on the business or assets of Parent.
 
Section 5.2.  Authorization of Transaction. The execution, delivery and
performance of the Transaction Documents to which Parent is a party have been
duly authorized by all necessary action by Parent. Parent has full power and
authority to execute and deliver this Agreement and each other Transaction
Document to which it is a party, and to perform its obligations hereunder and
thereunder. This Agreement and each Transaction Document to which Parent is a
party has been or will be duly and validly executed and delivered and
constitutes the valid and legally binding obligation of Parent, enforceable
against Parent in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally and subject, as to enforceability, to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity). Parent is not required to give any notice to,
make any filing with, or obtain any authorization, consent, or approval of any
Governmental Body in order to consummate the transactions contemplated by this
Agreement and each other Transaction Document.
 
Section 5.3.  Non-contravention. Neither the execution and the delivery by
Parent of this Agreement and each other Transaction Document to which it is or
will be a party, nor the consummation of the transactions contemplated hereby
and thereby on the part of Parent, will (i) conflict with, or result in the
breach of, any provision of the Organizational Documents of the Parent;
(ii) conflict with, violate, result in the breach or termination of, or
constitute a default under any Contract to which the Parent is a party or by
which the Parent or its properties or assets is bound, or require a Consent from
any Person in order to avoid any such conflict, violation, breach, termination
or default; (iii) violate any Law or any Order by which the Parent is bound; or
(iv) result in the creation of any Lien upon the properties or assets of the
Parent, excluding from the foregoing clauses (ii), (iii), and (iv), such
conflicts, breaches, terminations, defaults, violations, Liens or other matters
that would not have a Material Adverse Effect on the Parent. No Order, Permit or
waiver, or declaration or filing with any Governmental Body is required on the
part of Parent in connection with the execution, delivery and performance of
this Agreement or the other Transaction Documents to which it is a party, or the
compliance by Parent with any of the provisions hereof or thereof.
 
Section 5.4.  Status of the Shares. The Parent Shares have been duly authorized
and, when issued in accordance with the terms of this Agreement, will be validly
issued, fully paid and nonassessable shares of Parent Common Stock and will be
free and clear of all Liens created by or through Parent. The issuance and
delivery of the Parent Shares is not subject to any preemptive right of
shareholders of Parent that has not been waived or to any right of first refusal
or other right in favor of any person that has not been waived. No shareholder
vote of the Parent or any of its Affiliates is required to issue the Parent
Common Stock.
 
Section 5.5.  SEC Documents. Since December 31, 2006, Parent has filed all
required reports, schedules, forms, statements and other documents with the SEC
(such documents being referred to herein collectively as the “Parent SEC
Documents”). As of their respective dates, the Parent SEC Documents complied in
all material respects with the requirements of the Securities Act, or the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), as the case
may be, and the rules and regulations of the SEC promulgated thereunder
applicable to the Parent SEC Documents, and none of the Parent SEC Documents
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of Parent included in the Parent SEC
Documents, as of their respective dates, complied in all material respects with
applicable accounting requirements and the published rules and regulations of
the SEC with respect thereto, were prepared in accordance with GAAP (except, in
the case of unaudited statements, as permitted by Form 10 Q of the SEC) applied
on a consistent basis during the periods involved (except as may be indicated in
the notes thereto) and fairly present the financial position of Parent and its
consolidated subsidiaries as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year end audit adjustments and other adjustments
described therein).
 
Section 5.6.  Brokers’ Fees. Parent has no Liability or obligation to pay any
fees or commissions to any broker, finder or agent with respect to the
transactions contemplated by this Agreement. Parent shall be solely responsible
for any obligations described in this Section 5.6 and will jointly and severally
indemnify and hold the Sellers harmless from and against any Losses resulting
from or arising out of or any such obligations or matters.
 
Section 5.7.  Litigation. There is no action, suit or proceeding, claim,
arbitration or investigation against Parent or any of its Affiliates pending or
as to which Parent or any such Affiliate has received written notice of
assertion which, individually or in the aggregate, is reasonably likely to have
a Material Adverse Effect on Parent and its Affiliates, taken as a whole, or a
material adverse effect on the ability of Parent or its Affiliates to consummate
the transactions contemplated by this Agreement.
 
Section 5.8.  Purchase Price. At the Closing, Parent shall have the financial
resources available to fund the payment of the Net Closing Amount.
 
Section 5.9.  No Undisclosed Liabilities. Except as disclosed in the Parent SEC
Documents filed prior to the date hereof, and except for liabilities incurred in
the ordinary course of business consistent with past practice, Parent and its
Affiliates do not have any liabilities, either accrued, contingent or otherwise
(whether or not required to be reflected in the financial statements in
accordance with GAAP), and whether due or to become due, which individually or
in the aggregate, are reasonably likely to have a Material Adverse Effect on the
Parent and its Affiliates, taken as a whole.
 
Section 5.10.  Compliance with Laws. Parent and each of its Affiliates has
complied with, is not in violation of, and has not received any notices of
violation with respect to, any federal, state or local or foreign statute, law
or regulation with respect to the conduct of its business, or the ownership or
operation of the business, except for failures to comply or violations which,
individually or in the aggregate, have not had and are not reasonably likely to
have a Material Adverse Effect on the Parent and its Affiliates, taken as a
whole.
 
ARTICLE VI  
 


 
CONDITIONS TO CLOSING
 
Section 6.1.  Conditions Precedent to Obligations of Purchaser at the Closing.
The obligation of Parent and Purchaser to consummate the transactions
contemplated by this Agreement is subject to the fulfillment, on or prior to the
Closing Date, of each of the following conditions (any or all of which may be
waived by Parent and Purchaser in whole or in part to the extent permitted by
applicable Law):
 
(a)  all representations and warranties of any Company and/or any Seller
contained herein shall be true and correct in all material respects on and as of
the Closing Date provided, however, that for purposes of the foregoing clause
representations and warranties that contain materiality qualifiers (or the like)
shall be true and correct in all respects;
 
(b)  each Company and each Seller shall have performed and complied in all
material respects with all obligations and covenants required by this Agreement
to be performed or complied with by such Company or such Seller on or prior to
the Closing Date;
 
(c)  there shall not have been or occurred any Company Material Adverse Change
since December 31, 2006;
 
(d)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against any Company, any Seller, Parent or Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby;
 
(e)  there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;
 
(f)  any waiting period under the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended (the “HSR Act”), applicable to the transactions contemplated
by this Agreement shall have expired or been terminated;
 
(g)  the Employment Agreement shall be in full force and effect and the employee
party thereto shall not have become employed by any Person other than any
Company or indicated that he does not intend to continue employment with the
applicable Company following the Closing;
 
(h)  Each Seller shall have delivered to Purchaser the following:
 
(i) certificates representing all shares of Capital Stock, endorsed in blank or
with stock powers duly executed to transfer all such Capital Stock to Purchaser;
 
(ii) assignments representing all issued and outstanding Membership Interests
owned by such Seller, executed to transfer all Membership Interests to
Purchaser;
 
(iii) a copy of IRS Form W-9 duly and properly executed by such Seller; 
 
(iv) an affidavit described in Section 1445(b)(2) of the Code from such Seller
in form and substance reasonably satisfactory to Purchaser; and


(v) such other documents, instruments or certificates as shall be reasonably
requested by Purchaser or its counsel.


(i)  The Representative shall have delivered to Purchaser the following:
 
(i) a certificate executed by the Representative dated the Closing Date to the
effect that each of the conditions specified in Section 6.1(a) through (c) is
satisfied in all respects;
 
(ii) a legal opinion of King & Spalding, counsel for the Company, in the form of
Exhibit D hereto;
 
(iii) a certificate of the secretary of each Company certifying to (A) such
Company’s attached Organizational Documents, (B) the adoption of resolutions of
such Company and its shareholders or members, as applicable, and (C) the
incumbency of the officers signing the Transaction Documents on behalf of such
Company (together with their specimen signatures);
 
(iv) good standing certificates for each Company certified by the Secretary of
State of the state of organization of each Company, as of a recent date;
 
(v) all Consents listed on Schedule II;
 
(vi) a duly executed estoppel certificate with respect to each Real Property
Lease in form and substance satisfactory to Purchaser and its counsel;
 
(vii)      letters in form and substance reasonably satisfactory to Purchaser
from all holders of Indebtedness of each Company that would be reflected on such
Company’s consolidated balance sheet as of the Closing Date or that is secured
by any of such Company's assets confirming that, upon payment of amounts
specified in such letters, such Indebtedness will be fully paid and satisfied
and all related Liens will be released, and providing Purchaser with the
authority to file appropriate UCC termination statements and other evidences of
lien release with respect thereto (including any such filings to be made with
the United States Patent and Trademark Office);
 
(viii) confirmation that there is no Indebtedness owing from directors,
officers, employees or members of any Company as of the time of the Closing; and
 
(ix) such other documents, instruments or certificates as shall be reasonably
requested by Purchaser or its counsel;
 
(j)   all the directors and officers of each Company other than AWAC shall have
resigned effective as of the Closing, except that Dr. Richards shall continue to
serve as a director of IHS and iProcert (and shall be elected to the Board of
Directors of Purchaser) and shall continue to serve as the President and Chief
Executive Officer of IHS and iProcert (and shall be elected as the President and
Chief Executive Officer of Purchaser) (all current directors and officers of the
Companies being listed on Schedule III), and individuals designated by Purchaser
shall have been elected or appointed as directors and officers of the Companies
(other than AWAC), effective as of the Closing; and
 
(k)  AWAC shall have delivered to Purchaser (i) the duly executed Bill of Sale
and (ii) certificates of title to all motor vehicles included in the AWAC Assets
(if any), duly endorsed for transfer to Purchaser as of the Closing Date.
 
Section 6.2.  Conditions Precedent to Obligations of the Sellers at the Closing.
The obligations of the Sellers to consummate the transactions contemplated by
this Agreement are subject to the fulfillment, prior to or on the Closing Date,
of each of the following conditions (any or all of which may be waived by the
Representative in whole or in part to the extent permitted by applicable Law):
 
(a)  all representations and warranties of Purchaser and Parent contained herein
shall be true and correct in all material respects on and as of the Closing Date
(except to the extent expressly made as of an earlier date) provided, however,
that for purposes of the foregoing clause representations and warranties that
contain materiality qualifiers (or the like) shall be true and correct in all
respects;
 
(b)  Purchaser and Parent shall have performed and complied in all material
respects with all obligations and covenants required by this Agreement to be
performed or complied with by Purchaser or Parent, as applicable, on or prior to
the Closing Date;
 
(c)  the Purchaser shall have delivered to the Representative a certificate
executed by an officer of Purchaser dated the Closing Date, to the effect that
each of the conditions specified in Section 6.2(a) and (b) is satisfied in all
respects.
 
(d)  no Legal Proceedings shall have been instituted or threatened or claim or
demand made against the Company, any Seller, Parent or Purchaser seeking to
restrain or prohibit or to obtain substantial damages with respect to the
consummation of the transactions contemplated hereby;
 
(e)  the Parent Guaranty shall be in full force and effect;
 
(f)  there shall not be in effect any Order by a Governmental Body of competent
jurisdiction restraining, enjoining or otherwise prohibiting the consummation of
the transactions contemplated hereby;
 
(g)  any waiting period under the HSR Act applicable to the transactions
contemplated by this Agreement shall have expired or been terminated;
 
(h)  Purchaser shall have delivered to the Representative an opinion of Akerman
Senterfitt LLP, counsel for Purchaser and Parent, in the form of Exhibit E;
 
(i)  there shall not have been or occurred any material adverse change in the
assets, financial condition or results of operation of Parent or Purchaser since
December 31, 2006; and
 
(j)  Purchaser shall have delivered to AWAC the duly executed Bill of Sale.
 
ARTICLE VII  
 
COVENANTS
 
Section 7.1.  General. If any further action is necessary or desirable to carry
out the purposes of this Agreement, each of the Parties will take such further
action (including the execution and delivery of such further instruments and
documents) as any other party reasonably may request.
 
Section 7.2.  No Solicitation. During the Closing Period, each Company and
Sellers shall, and shall cause their respective employees, directors, agents and
Affiliates to, immediately suspend any existing negotiations or discussions
relating to any sale, joint venture or other transfer of actual or beneficial
ownership of any securities, operations or any assets of any Company (other than
goods and services sold in the ordinary course of business) (collectively, an
“Acquisition Transaction”), and none of the Companies shall, and each Company
and each Seller shall cause its employees, directors, agents and Affiliates not
to, (i) solicit any proposals or offers relating to an Acquisition Transaction
or (ii) negotiate or engage in discussions with any third party concerning any
proposal or offer for an Acquisition Transaction.
 
Section 7.3.  Conduct of the Business. Except as otherwise expressly permitted
by this Agreement or as otherwise consented to by Parent and Purchasers in
writing, each Company and the Sellers shall refrain from taking or omitting any
action which, if taken or omitted prior to the date hereof, would cause the
representations in Section 3.8 to be untrue in any material respect.
 
Section 7.4.  Information. Each Company and each Seller shall (and shall cause
its accountants, counsel, consultants, employees and agents to) give Parent and
Purchaser and their respective accountants, counsel, consultants, employees and
agents, reasonable access during normal business hours to, and furnish them with
all documents, records, work papers and information with respect to, all
properties, assets, books, contracts, commitments, reports and records of, each
Company, as Parent and Purchaser shall from time to time reasonably request. In
addition, each Company and each Seller shall permit Parent and Purchaser, and
their accountants, counsel, consultants, employees and agents, reasonable access
to such personnel of such Company during normal business hours as may be
reasonably necessary in connection with their review of the properties, assets
and business affairs of such Company and the above-mentioned documents, records
and information. Parent and Purchaser shall have the right, upon giving
reasonable advance notice, to enter upon and inspect the properties of the
Companies.
 
Section 7.5.  Maintenance of Properties; Damage and Destruction. (a) During the
Closing Period, each Company shall (i) use commercially reasonable efforts to
maintain its assets in the condition and state of repair normally maintained by
it in the conduct of its business, keep in service its officers and employees
and preserve the goodwill of the Business; (ii) maintain its books, accounts and
records in the ordinary course of business; (iii) comply in all material
respects with all Contractual obligations; and (iv) comply in all material
respects with all applicable Laws.
 
(b) If a material portion of the assets and properties of any Company shall be
substantially damaged or destroyed by fire or other cause on or prior to the
Closing Date, the Representative shall promptly notify Purchaser and furnish to
Purchaser a statement of the amount of insurance, if any, payable on account
thereof. In the event of damage or destruction of a portion of the assets and
properties of any Company having a Company Material Adverse Effect or that may
reasonably be expected to have a Company Material Adverse Effect, Purchaser may
elect to terminate this Agreement.
 
Section 7.6.  HSR Filing. The Companies and Parent have each filed a premerger
notification and report form under the HSR Act with respect to the transactions
contemplated by this Agreement. Parent shall pay all filing fees related to the
premerger notification and report form under the HSR Act. Each Party shall bear
its own counsel fees and all other expenses relating to their respective
premerger notification and report forms under the HSR Act. Each of the Parties
agrees to use commercially reasonable efforts to promptly respond to any request
for additional information pursuant to Section (e)(1) of the HSR Act. Nothing
contained in this Agreement shall be construed so as to require Parent, any
Company or any of their respective Subsidiaries or Affiliates, to sell, license,
dispose of, or hold separate, or to operate in any specified manner, any of
their respective assets or businesses (or to agree to any of the foregoing).
 
Section 7.7.  Litigation Support. Following the Closing, in the event and for so
long as any Party actively is contesting or defending against any action, suit,
proceeding, hearing, investigation, charge, complaint, claim, or demand in
connection with (i) any transaction contemplated under this Agreement or (ii)
any fact, situation, circumstances, status, condition, activity, practice, plan,
occurrence, event, incident, action, failure to act, or transaction on or prior
to the Closing Date involving any Company, each of the other Parties will
cooperate reasonably with such Party and such Party’s counsel in the contest or
defense, make available their personnel, and provide such testimony and access
to their books and records as shall be reasonably necessary in connection with
the contest or defense, all at the sole cost and expense of the contesting or
defending Party (unless the contesting or defending Party is entitled to
indemnification therefor hereunder).
 
Section 7.8.  Confidentiality. From and after the date hereof (unless this
Agreement is terminated in accordance with its terms), each Seller and AWAC
(each, an "Obligated Party") will, and will cause such Obligated Party's
Affiliates to, hold in strict confidence, and will not, and will cause such
Obligated Party's Affiliates not to, disclose to any third party or use for any
purpose, any and all information with respect to each Company, its business, the
Transaction Documents or the transactions contemplated thereby, any information
received by any Obligated Party regarding the Purchaser or the Parent, or any
information regarding the Party’s negotiations (collectively, “Confidential
Information”). Notwithstanding the foregoing, each Obligated Party may, and may
permit such Obligated Party's Affiliates to, disclose Confidential Information
(i) if compelled to disclose the same by judicial or administrative process or
by other requirements of Law (but subject to the following provisions of this
Section), (ii) if the same hereafter is in the public domain through no fault of
such Obligated Party, or (iii) if the same is later acquired by such Obligated
Party from another source that is not under an obligation to another Person to
keep such information confidential. In addition, any Obligated Party may
disclose Confidential Information (i) in the ordinary course of business
consistent with past practices in connection with such Obligated Party’s
post-Closing employment and duties with IHS or iProcert, subject to the
applicable policies and procedures of such Companies, Purchaser and Parent, and
(ii) to his attorneys and financial advisors so long as such attorneys and
financial advisors are advised of the confidential nature of such Confidential
Information. "Confidential Information" shall not include information regarding
the post-Closing operations of AWAC, if any, that are undertaken in compliance
with this Agreement. If such Obligated Party or any of such Obligated Party's
Affiliates is requested or required (by oral questions, interrogatories,
requests for information or documents in legal proceedings, subpoena, civil
investigative demand or other similar process) to disclose any Confidential
Information, such Obligated Party shall provide Purchaser with prompt written
notice of any such request or requirement so that Obligated Party may seek a
protective order or other appropriate remedy and/or waive compliance with the
provisions of this Section. If, in the absence of a protective order or other
remedy or the receipt of a waiver by Purchaser, such Obligated Party or such
Affiliate, as the case may be, nonetheless, based on the advice of outside
counsel, is required to disclose Confidential Information to any tribunal or in
accordance with applicable Law, such Obligated Party or such Affiliate, without
liability hereunder, may disclose that portion of such information which such
counsel advises such Obligated Party or such Affiliate it is legally required to
disclose. Each Obligated Party acknowledges and agrees that money damages would
not be an adequate remedy for any breach of his agreements contained in this
Section 7.8 and that in addition to any other remedies available to Purchaser,
Purchaser shall be entitled to the remedies of injunction, specific performance
and other equitable relief for any threatened or actual breach of this
Section 7.8.
 
Section 7.9.  Non-Competition. As a material inducement to Parent and Purchaser
to enter into this Agreement, Dr. Richards agrees as follows:
 
(j)  During the Non-Competition Period, Dr. Richards will not, and Dr. Richards
will cause his Affiliates not to, engage or participate, directly or indirectly,
as principal, agent, executive, director, proprietor, joint venturer, trustee,
employee, employer, consultant, stockholder, partner or in any other capacity
whatsoever, in the conduct or management of, or own any stock or any other
equity investment in or debt of, or provide any services of any nature
whatsoever to or in respect of (1) any business that is competitive with the
Business or (2) any Person that is (or was) a customer or client of any Company
at any time during the Non-Competition Period or during the two years prior to
the date of this Agreement (a "Covered Client"), provided that (x) nothing
herein shall prevent Dr. Richards from making passive investments in up to 5% of
the common stock of any publicly traded company and (y) the preceding clause (2)
shall not prevent Dr. Richards from providing services in any capacity to a
Covered Client if (A) the job or service to be performed or provided by Dr.
Richards for or to such Covered Client does not include the provision of any of
the products or services provided by any Company at any time during the two
years prior to the date of commencement of the services to be provided to the
Covered Client, (B) Dr. Richards will not have direct or indirect responsibility
for, and will not exercise any managerial function with respect to, personnel
providing such products or services and (C) the job or service to be performed
or provided by Dr. Richards does not involve the use or disclosure by Dr.
Richards of any Confidential Information (as defined below).
 
(k)  During the Non-Competition Period, Dr. Richards will not, and the Dr.
Richards will cause his Affiliates not to, for or such Affiliate’s own benefit
or for the benefit of any Person other than any Company, (i) solicit, or assist
any person or entity to solicit, any officer, director, executive or employee of
any Company to leave his or her employment, (ii) hire or cause to be hired any
person who is then, or who will have been at any point in time during the
Non-Competition Period, an officer, a director, an executive or an employee of
any Company, or (iii) engage any Person who is then, or who will have been at
any point in time during the Non-Competition Period, an officer, director,
executive or employee of any Company as a partner, contractor, sub-contractor or
consultant.
 
(l)  During the Non-Competition Period, Dr. Richards will not, and Dr. Richards
will cause his Affiliates not to, (i) solicit, or assist any person or entity
other than any Company to solicit, any Person that is a client or customer of
any Company, or has been a client or customer of any Company during the prior
twelve (12) months, to provide any services competitive with those provided by
any Company or (ii) interfere with any of the business relationships of any
Company.
 
(m)  Dr. Richards acknowledges that (i) the markets served by the Companies are
national in scope and are not dependent on the geographic location of the
executive personnel or the businesses by which they are employed; and (ii) the
above covenants are manifestly reasonable on their face, and the parties
expressly agree that such restrictions have been designed to be reasonable and
no greater than is required for the protection of Purchaser and are a
significant element of the consideration hereunder.
 
(n)  If the final judgment of a court of competent jurisdiction declares that
any term or provision of this Section 7.9 is invalid or unenforceable, the
parties agree that the court making the determination of invalidity or
unenforceability shall have the power to reduce the scope, duration, or area of
the term or provision, to delete specific words or phrases, or to replace any
invalid or unenforceable term or provision with a term or provision that is
valid and enforceable that comes closest to expressing the intention of the
invalid or unenforceable term or provision, and this Agreement shall be
enforceable as so modified after the expiration of the time within which the
judgment may be appealed.
 
(o)  Dr. Richards agrees and acknowledges that in order to assure Parent and
Purchaser that each of the Companies will retain the value of its operations, it
is necessary that Dr. Richards undertake not to utilize his special knowledge of
such business operations and Dr. Richards's relationships with customers to
compete with Purchaser. Dr. Richards further acknowledges that:
 
(i) Dr. Richards is engaged in, is knowledgeable about, and provides services in
connection with all aspects of the Companies’ business;
 
(ii) Dr. Richards will continue to occupy a position of trust and confidence
with the Companies and is familiar with, and will continue to become familiar
with, the Companies' trade secrets and with other Confidential Information (as
defined in Section 7.8) concerning the Business;
 
(iii) the agreements and covenants contained in Section 7.8 and this Section 7.9
are essential to protect the value and goodwill of the Business; and
 
(iv) the provisions contained in Section 7.8 and this Section 7.9 are integral
to the transactions contemplated hereby and that Parent and Purchaser would not
enter into the transactions without the protections afforded by Section 7.8 and
this Section 7.9.
 
Section 7.10.  Names and Logos. From and after the Closing, the Obligated
Parties and Dr. Richards will not, and will cause their Affiliates not to, use
any names or logos incorporating “AWAC”, “AWAC.MD”, “Innovative Health
Strategies”, “IHS”, “iProcert” or any derivatives thereof. Within five (5)
business days after Closing, AWAC shall change its corporate name to remove any
reference to “AWAC” “AWAC.MD” or any other trade name used in the Business. Each
Seller and AWAC shall file any consents or other documents required by the South
Carolina Secretary of State to permit Purchaser to change its name to AWAC LLC
or any derivative thereof and shall cooperate with Purchaser to ensure that such
name is made available to Purchaser upon Purchaser’s submission of appropriate
documents amending Purchaser’s registration as a foreign limited liability
company in any jurisdiction where Purchaser is so registered. Each Obligated
Party and Dr. Richards shall file any consents or other documents required in
any jurisdiction to permit Purchaser to use an assumed name including AWAC or
any derivative thereof and shall cooperate with Purchaser to ensure that such
name is made available to Purchaser upon Purchaser’s submission of appropriate
documents. The covenants contained in this Section 7.10 shall survive the
expiration of the Non-Competition Period.  
 
Section 7.11.  Corporate Existence. AWAC hereby agrees that it will (and each
Seller agrees that he will cause AWAC to) (i) not commence any dissolution of
its corporate existence, liquidation or winding up, or commence a voluntary
proceeding under Title 11 of the United States Code, until at least one year
from the Closing Date and (ii) timely object to the commencement of any
involuntary proceeding filed under Title 11 of the United States Code or to any
action seeking the appointment of a receiver or trustee in respect of it or its
assets if such petition, proceeding or action is commenced prior to the first
anniversary of the Closing Date.
 
Section 7.12.  Mail; Payments. From and after the Closing, Sellers and AWAC
agree to refer to Purchaser all customer, supplier, employee or other inquiries
or correspondence relating to the AWAC Assets or the conduct of the Business
after the Closing Date. Sellers and AWAC further agree to promptly remit to
Purchaser all payments and invoices received after the Closing Date that relate
to the AWAC Assets, the AWAC Assumed Liabilities or the conduct of the Business
after the Closing Date.
 
Section 7.13.  Private Escapes. Prior to the Closing, the Private Escapes
membership shall have been transferred from IHS to Dr. Richards personally or
his designee unaffiliated with the Business.
 
ARTICLE VIII  
 


 
INDEMNIFICATION
 
Section 8.1.  Indemnity Obligations of the Sellers and AWAC. (a) The Sellers and
AWAC covenant and agree jointly and severally to defend, indemnify and hold
harmless Purchaser and its Affiliates (including Parent and, following the
Closing, IHS and iProcert) and the respective officers, directors, employees,
agents, advisers and representatives of the foregoing (collectively, the
“Purchaser Indemnitees”), from and against, and to pay or reimburse Purchaser
Indemnitees for, any and all claims, liabilities, obligations, losses, fines,
costs, proceedings or damages (whether absolute, accrued, conditional or
otherwise and whether or not resulting from third party claims), including all
reasonable fees and disbursements of counsel incurred in the investigation or
defense of any of the same or in asserting any of their respective rights
hereunder (collectively, “Losses”), based on, resulting from, arising out of or
relating to:
 
ARTICLE I  (i)any misrepresentation or breach of any warranty of any Company or
any Seller contained in the Transaction Documents other than the representations
and warranties contained in Article II of this Agreement; provided that in
determining whether any such misrepresentation or breach occurred, any
materiality qualifiers and Company Material Adverse Effect qualifier contained
in any representation or warranty herein shall be disregarded;
 
ARTICLE II  (ii)any failure of any Company or any Seller to perform any covenant
or agreement made or contained in the Transaction Documents or fulfill any
obligation in respect thereof;
 
ARTICLE III  (iii)  except (A) as specifically set forth on the Final Closing
Statement and (B) obligations of any Company to be paid or performed after the
Closing Date under the Contracts disclosed in the Disclosure Schedule (except to
the extent such obligations, but for a breach or default by any Company, would
have been paid, performed or otherwise discharged on or prior to the Closing
Date or to the extent the same arise out of any such breach or default), any
Liabilities of any Company or any of its Affiliates of any kind or nature
whatsoever caused by any transaction, status, event, condition, occurrence or
situation existing, arising or occurring on or prior to the Closing Date
(including the Retained Liabilities);
 
ARTICLE IV  (iv)  the matters disclosed or required to be disclosed in Section
3.16 of the Disclosure Schedule;
 
ARTICLE V  (v) the Xelon 419 plan in which Dr. Richards participated (including
any Loss arising from the disallowance of a tax deduction and any related
interest or penalties); or
 
ARTICLE VI  (vi) any Indebtedness or Transaction Expenses that are not reflected
on the Final Closing Statement (or otherwise paid by Purchaser and deducted from
payments made to the Sellers and AWAC).
 
ARTICLE VII  The Sellers and AWAC shall not be required to indemnify Purchaser
Indemnitees with respect to any claim for indemnification (other than a claim
for indemnification based on a breach of the representations and warranties
contained in Sections 3.1, 3.2, 3.9, 3.11(c), 3.14, or 3.24) resulting from or
arising out of matters described in clause (i) above pursuant to this Section
8.1(a) (and not resulting from or arising out of matters described in
clauses (ii) through (vi) above) unless and until the aggregate amount of all
such claims against the Sellers and AWAC exceeds [***] (the “Threshold Amount”),
in which case the Sellers shall be required to indemnify Purchaser Indemnitees
for the full amount of such claims including the Threshold Amount; provided,
however, that for purposes of calculating whether the Threshold Amount has been
satisfied, claims less than [***] shall not be counted. Claims thereafter may be
asserted regardless of amount. The Sellers' and AWAC’s maximum liability
(exclusive of liabilities based on claims for indemnification based on a breach
of the representations and warranties contained in Sections 3.1, 3.2, 3.9,
3.11(c), 3.14 or 3.24) to Purchaser Indemnitees under clause (i) above (and not
resulting from or arising out of matters described in clauses (ii) through (vi)
above) shall not exceed [***]
 
(b) Each Seller and AWAC covenants and agrees severally to defend, indemnify and
hold harmless the Purchaser Indemnitees from and against, and to pay or
reimburse Purchaser Indemnitees for, any and all Losses based on, resulting
from, arising out of or relating to any misrepresentation or breach of any
warranty of such Seller or AWAC, as the case may be, contained in Article II of
this Agreement; provided that in determining whether any such misrepresentation
or breach occurred, any dollar amount thresholds, materiality qualifiers and
Company Material Adverse Effect qualifier contained in any representation or
warranty herein shall be disregarded.


(c) The Sellers’ and AWAC’s maximum liability for Losses based on, resulting
from, arising out of or relating to (i) a breach of the representations and
warranties contained in Sections 3.1, 3.2, 3.11(c), 3.14 or 3.24, or (ii) any
misrepresentation or breach of any warranty of such Seller in Article II
pursuant to Section 8.1(b), shall be [***]
 
Section 8.2.  Indemnity Obligations of Purchaser. Purchaser covenants and agrees
to defend, indemnify and hold harmless the Sellers and AWAC from and against any
and all Losses based on, resulting from, arising out of or relating to:
 
ARTICLE VIII  (i)any misrepresentation or breach of warranty of Purchaser or
Parent contained in the Transaction Documents; provided that in determining
whether any such misrepresentation or breach occurred, any materiality
qualifiers contained in any representation or warranty herein shall be
disregarded;
 
ARTICLE IX  (ii)any failure of any Purchaser or Parent to perform any covenant
or agreement made or contained in the Transaction Documents or fulfill any other
obligation in respect thereof; or
 
Purchaser shall not be required to indemnify the Sellers or AWAC with respect to
any claim for indemnification (other than a claim for indemnification based on a
breach of the representations and warranties contained in Sections 4.1, 4.2, 5.1
or 5.2) resulting from or arising out of matters described in clause (i) above
pursuant to this Section 8.2 (and not resulting from or arising out of matters
described in clause (ii) above) unless and until the aggregate amount of all
claims against Purchaser exceeds the Threshold Amount, in which case Purchaser
shall be required to indemnify the Sellers and AWAC for the full amount of such
claims including the Threshold Amount. Claims thereafter may be asserted
regardless of amount. Purchaser’s maximum liability (exclusive of liabilities
based on claims for indemnification based on a breach of the representations and
warranties contained in Sections 4.1, 4.2, 5.1 or 5.2) to the Sellers and AWAC
under clause (i) above (and not resulting from or arising out of matters
described in clause (ii) above) shall not exceed [***]
 
Section 8.3.  Indemnification Procedures.
 
(a) Third Party Claims. In the case of any claim asserted by a third party
against a party entitled to indemnification under this Agreement (the
“Indemnified Party”), notice shall be given by the Indemnified Party to the
party required to provide indemnification (the “Indemnifying Party”) as soon as
practicable after such Indemnified Party has actual knowledge of any claim as to
which indemnity may be sought. If the Indemnifying Party acknowledges that the
third party claim is within the scope of the indemnification obligations of the
Indemnifying Party, the Indemnified Party shall permit the Indemnifying Party
(at the expense of such Indemnifying Party) to assume the defense of any third
party claim or any litigation with a third party resulting therefrom; provided,
however, that (a) the counsel for the Indemnifying Party who shall conduct the
defense of such claim or litigation shall be subject to the approval of the
Indemnified Party (which approval shall not be unreasonably withheld or
delayed), (b) the Indemnified Party may participate in such defense at such
Indemnified Party’s expense (which shall not be subject to reimbursement
hereunder except as provided below), and (c) the failure by any Indemnified
Party to give notice as provided herein shall not relieve the Indemnifying Party
of its indemnification obligation under this Agreement except and only to the
extent that such Indemnifying Party is actually damaged as a result of such
failure to give notice. Except with the prior written consent of the Indemnified
Party, no Indemnifying Party, in the defense of any such claim or litigation,
shall consent to entry of any judgment or enter into any settlement that
provides for injunctive or other nonmonetary relief affecting the Indemnified
Party or that does not include as an unconditional term thereof the giving by
each claimant or plaintiff to such Indemnified Party of a general release from
any and all liability with respect to such claim or litigation. If the
Indemnified Party shall in good faith determine that the conduct of the defense
of any claim subject to indemnification hereunder or any proposed settlement of
any such claim by the Indemnifying Party might be expected to affect adversely
the ability of the Indemnified Party to conduct its business, or that the
Indemnified Party may have available to it one or more defenses or counterclaims
that are inconsistent with one or more of those that may be available to the
Indemnifying Party in respect of such claim or any litigation relating thereto,
the Indemnified Party shall have the right at all times to take over and assume
control over the defense, settlement, negotiations or litigation relating to any
such claim at the sole cost of the Indemnifying Party; provided, however, that
if the Indemnified Party does so take over and assume control, the Indemnified
Party shall not settle such claim or litigation without the prior written
consent of the Indemnifying Party, such consent not to be unreasonably withheld
or delayed. If the Indemnifying Party does not accept the defense of any matter
as above provided within thirty (30) days after receipt of the notice from the
Indemnified Party described above, the Indemnified Party shall have the full
right to defend against any such claim or demand at the sole cost of the
Indemnifying Party and shall be entitled to settle or agree to pay in full such
claim or demand. In any event, the Indemnifying Party and the Indemnified Party
shall reasonably cooperate in the defense of any claim or litigation subject to
this Article VIII and the records of each shall be reasonably available to the
other with respect to such defense.
 
(b) Non-Third Party Claims. With respect to any claim for indemnification
hereunder which does not involve a third party claim, the Indemnified Party will
give the Indemnifying Party written notice of such claim. The Indemnifying Party
may acknowledge and agree by notice to the Indemnified Party in writing to
satisfy such claim within twenty (20) days of receipt of notice of such claim
from the Indemnified Party. If the Indemnifying Party shall dispute such claim,
the Indemnifying Party shall provide written notice of such dispute to the
Indemnified Party within such 20-day period, setting forth in reasonable detail
the basis of such dispute. Upon receipt of notice of any such dispute, the
Indemnified Party and the Indemnifying Party shall use reasonable efforts to
resolve such dispute within thirty (30) days of the date such notice of dispute
is received. If the Indemnifying Party shall fail to provide written notice to
the Indemnified Party within twenty (20) days of receipt of notice from the
Indemnified Party that the Indemnifying Party either acknowledges and agrees to
pay such claim or disputes such claim, the Indemnifying Party shall be deemed to
have acknowledged and agreed to pay such claim in full and to have waived any
right to dispute such claim. Once (a) the Indemnifying Party has acknowledged
and agreed to pay any claim pursuant to this Section 8.3, (b) any dispute under
this Section 8.3 has been resolved in favor of indemnification by mutual
agreement of the Indemnifying Party and the Indemnified Party, or (c) any
dispute under this Section 8.3 has been finally resolved in favor of
indemnification by order of a court of competent jurisdiction or other tribunal
(including an arbitrator contemplated by this agreement) having jurisdiction
over such dispute, then the Indemnifying Party shall pay the amount of such
claim to the Indemnified Party within twenty (20) days of the date of
acknowledgement by the Indemnifying Party or final resolution in favor of
indemnification, as the case may be, to such account and in such manner as is
designated in writing by the Indemnified Party.
 
Section 8.4.  Expiration of Representations and Warranties. [***] provided,
however, that (i) the representations and warranties stated in Sections 3.9,
3.14 and 3.18 shall survive the Closing for the period ending on the date that
is 30 days after the expiration of the applicable statute of limitations period
and (ii) the representations and warranties stated in Article II and in Sections
3.1, 3.2, 3.11(c), 3.24, 4.1, 4.2, 5.1 and 5.2 shall survive indefinitely.
 
Section 8.5.  Exclusive Remedy. Absent fraud or criminal activity and except as
provided under Sections 7.8 and 7.9 and in Article IX, the indemnifications
provided for in this Article VIII shall be the sole and exclusive post-Closing
remedies available to any party against any other party for any claims under or
based upon this Agreement.
 
Section 8.6.  Set Off. Subject to the limitations set forth in Sections 8.1 and
8.4, if a Seller shall have any Liability to Purchaser or any other Purchaser
Indemnitee, including Parent or any of its Subsidiaries (pursuant to this
Article VIII, Article IX or otherwise), Purchaser or such other Purchaser
Indemnitee, as the case may be, shall be entitled, in addition to any other
right or remedy they may have, to exercise rights of set-off against any
payments or securities payable or deliverable to the Sellers in connection with
the Transaction Documents or otherwise, including without limitation pursuant to
Section 1.5 of this Agreement.
 
ARTICLE IX  
 
CERTAIN TAX MATTERS
 
Section 9.1.  Taxable Periods That Begin Before and End After the Closing Date.
For purposes of this Agreement, (a) in the case of any taxable period of any
Company that commences prior to and includes (but does not end on) the Closing
Date (a “Straddle Period”), the amount of any Taxes based on or measured by
income or receipts of any Company for the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the close of business
on the Closing Date and the amount of other Taxes of any Company for a Straddle
Period which relate to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period; and (b) the amount of Taxes of any Company for the Pre-Closing Tax
Period, whether with respect to a Straddle Period or not, shall also be
determined as if the taxable period of any partnership or other pass-thru entity
in which such Company holds a beneficial interest terminated as of the close of
business on the Closing Date.
 
Section 9.2.   Tax Returns; Tax Sharing Agreements. (a) The Representative will
prepare any income Tax Returns of the Companies for taxable periods ending on or
before the Closing Date. The Representative shall permit Purchaser to review and
comment on each such Tax Return prior to filing (other than Tax Returns of AWAC)
and shall make such revisions to such Tax Returns as are reasonably requested by
Purchaser. Parent will prepare or cause to be prepared and file or cause to be
filed all other Tax Returns of the Companies (other than AWAC) which are filed
after the Closing Date. The Sellers agree jointly and severally to remit to the
applicable Company the amount of any Taxes due with respect to taxable periods
ending on or before the Closing Date and the amount of any Taxes allocable to
the Pre-Closing Tax Period under Section 9.1 with respect to a Straddle Period
Tax Return within the later of 10 days of Parent or the applicable Company’s
request therefor or 10 days prior to the date on which the Tax liability is
required to be satisfied, except to the extent that the liability for such Taxes
was taken into account in determining the Closing Working Capital Amount.
 
(b) All Tax sharing agreements or similar agreements with respect to or
involving any Company shall be terminated as of the Closing Date and, after the
Closing Date, the Companies shall not be bound thereby or have any liability
thereunder.


Section 9.3.  [Intentionally Omitted] 
 
Section 9.4.  Tax Indemnity. (a) The Sellers and AWAC will jointly and severally
indemnify and hold Parent, Purchaser and the Companies (other than AWAC) and
each of their respective successors and assigns (each, a “Tax Indemnitee”)
harmless against all Losses attributable to (i) (A) any Taxes of AWAC and (B)
any Taxes of IHS or iProcert for any Pre-Closing Tax Period, (ii) Taxes of any
member of an affiliated, consolidated, combined or unitary group of which any
Company (or any predecessor) is or was a member on or prior to the Closing Date,
including pursuant to Section 1.1502-6 of the Treasury Regulations or any
analogous or similar state, local or foreign income Tax law or regulation, (iii)
Taxes of any Person other than any Company that are imposed on any Company as a
transferee or successor, by contract, or otherwise, which Taxes related to and
result from an event or transaction occurring prior to the Closing and (iv) any
breach of the covenants in this Article IX; provided, however, that in any such
case the Sellers will be liable only to the extent that such Taxes exceed the
amount, if any, reserved for such Taxes as reflected in Final Closing Statement.
The limitations on indemnification contained in Article VIII will not apply to
any claim for indemnification under this Article IX. If a Party has any
indemnification obligations with respect to any Loss under both this Article IX
and Article VIII, the indemnification obligations under this Article IX will
control and be their exclusive obligation. Subject to Section 9.4(b), the
Sellers shall reimburse Parent, Purchaser and the Companies for any Losses which
are the responsibility of any Sellers pursuant to this Section 9.4(a) within ten
days after the later of (i) the incurrence of such Losses or (ii) Parent or any
Company’s request thereof.
 
(b) After the Closing, Parent shall inform the Representative within fifteen
(15) days of its receipt of any notice of any Tax audit, assessment, adjustment,
examination or proceeding (“Tax Contest”) relating in whole or in part to Taxes
for which a Tax Indemnitee may be entitled to indemnity from the Sellers and
AWAC hereunder; provided, however, that the failure of Parent to provide such
notice shall not affect the Sellers' nor AWAC’s indemnity obligations under
Section 9.4(a) except to the extent that the Seller or AWAC is materially
prejudiced. If the Representative notifies Parent within thirty (30) days
following receipt of notice of such Tax Contest that the Representative intends
to exercise his contest rights under this Section 9.4(b), the Representative
shall have the right to control such Tax Contest at his expense and to employ
counsel of his choice. Parent shall have the right to participate in any such
Tax Contest at its own expense, shall be entitled to control the disposition of
any issue in any such Tax Contest that does not affect a potential liability of
the Sellers or AWAC, and shall be entitled to jointly control with the
Representative the defense and disposition of any issue in any such Tax Contest
that relates to any Straddle Period. Parent shall control any other Tax
Contests. With respect to a Tax Contest which the Representative is entitled to
control, the Representative shall have the right to determine all issues
relating to the Tax Contest except that the Representative shall not settle any
Tax Contest without the prior consent of Parent (which consent may not be
unreasonably withheld). Parent shall deliver to Representative any power of
attorney reasonably required to allow the Representative and his counsel to
represent Parent and the Companies in connection with any Tax Contest that the
Representative is entitled to control hereunder and shall use its reasonable
efforts to provide the Representative with such assistance as may be reasonably
requested by the Representative in connection with any such Tax Contest. The
Parties each agree to consult with and to keep the other Parties hereto informed
on a regular basis regarding the status of any Tax Contest to the extent that
such Tax Contest could affect a liability of such other Party (including
indemnity obligations hereunder).


(c) To the extent allowable under applicable law, all amounts payable under
Article VIII and this Section 9.4 will be treated for Tax purposes as
adjustments to the Purchase Price.


(d) Parent, the Companies and the Sellers shall cooperate fully, as and to the
extent reasonably requested by one another, in connection with the preparation
and filing of Tax Returns and any audit, litigation or other proceeding with
respect to Taxes. Such cooperation shall include the retention and (upon
another’s request) the provision of records and information which are reasonably
relevant to any such audit, litigation or other proceeding and making employees
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder. Parent and the Companies on the
one hand, and the Sellers on the other, agree (i) to retain all books and
records with respect to Tax matters pertinent to the Companies relating to any
taxable periods, and (ii) to give the other party reasonable written notice
prior to transferring, destroying or discarding any such books and records and,
if so requested, the Parent, the Companies, or the Seller, as the case may be,
shall allow the requesting party to take possession of such books and records.
The parties hereto agree, upon request, to use reasonable efforts to obtain any
certificate or other document from any taxing authority or any other Person as
may be necessary to mitigate, reduce or eliminate any Tax that could otherwise
be imposed.
 
(e) Any refund of Taxes received by Purchaser, IHS or iProcert that relates to a
pre-Closing Tax of any Company period shall be for the account of the Sellers
and shall be paid over to the Representative within 10 days after receipt
thereof except to the extent such refund was taken into account as an asset in
determining the Closing Working Capital Amount. 
 
ARTICLE X  
 
MISCELLANEOUS
 
Section 10.1.  Certain Definitions.
 
For purposes of this Agreement, the following terms shall have the meanings
specified in this Section 10.1:
 
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by or under common control with such Person,
and in the case of any natural Person shall include all relatives and family
members of such Person. For purposes of this definition, a Person shall be
deemed to control another Person if such first Person and/or any relatives or
family members of such First Person directly or indirectly owns or holds five
percent (5%) or more of the ownership interests in such other Person.
 
“Books and Records” means all books and records of each Company, including
manuals, price lists, mailing lists, lists of customers, sales and promotional
materials, purchasing materials, documents evidencing intangible rights or
obligations, personnel records, accounting records and litigation files
(regardless of the media in which stored), in each case relating to or used in
the Business.
 
“Business” means the Companies’ business as conducted or proposed to be
conducted as of the date hereof, including, without limitation, all activities
involving the provision of cost containment and medical consulting solutions to
third party administrators, ERISA self-funded plans, fully-insured plans,
employer groups, managing general underwriters and insurance carriers.
 
“Closing Date Bonus Plan” means the bonus plan annexed to Schedule I to this
Agreement.
 
“Closing Period” means the period from the date of the Agreement through the
Closing Date.
 
“Code” shall mean the Internal Revenue Code of 1986, as amended.
 
“Company Material Adverse Change” or “Company Material Adverse Effect” means a
Material Adverse Change or a Material Adverse Effect with respect to the
Companies, taken as a whole.
 
“Consent” means any consent, approval, authorization, waiver, permit, grant,
franchise, concession, agreement, license, exemption or order of, registration,
certificate, declaration or filing with, or report or notice to, any Person,
including any Governmental Body.
 
“Contract” means any contract, agreement, indenture, note, bond, loan, mortgage,
license, instrument, lease, commitment or other arrangement or agreement.
 
“Disposition” [***] 


“EBIT” means, for any Applicable EBIT Period, [***]


“Environmental Law” means any foreign, federal, state or local statute,
regulation, ordinance, or rule of common law as now or hereafter in effect in
any way or any other legally binding requirement relating to the environment,
natural resources or protection of human health and safety including, without
limitation, the Comprehensive Environmental Response, Compensation and Liability
Act (42 U.S.C. § 9601 et seq.), the Hazardous Materials Transportation Act (49
U.S.C. App. § 1801 et seq.), the Resource Conservation and Recovery Act (42
U.S.C. § 6901 et seq.), the Clean Water Act (33 U.S.C. § 1251 et seq.), the
Clean Air Act (42 U.S.C. § 7401 et seq.) the Toxic Substances Control Act (15
U.S.C. § 2601 et seq.), the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. § 136 et seq.), and the Occupational Safety and Health Act (29 U.S.C.
§ 651 et seq.), and the regulations promulgated pursuant thereto.


“Estimated Closing Working Capital Amount” means an amount estimated by the
Representative in good faith to equal the Working Capital of Purchaser, HIS and
iProcert immediately following effectiveness of the Closing.


“Fair Market Value” means, as to the Parent Common Stock, (i) the average
closing price of the Parent Common Stock as quoted on NASDAQ over a period of 20
consecutive trading days the latest of which shall be the second trading day
prior to the date as of which "Fair Market Value" is being determined and (ii)
as to other securities for purposes of Section 1.5(e), the average closing price
of the security being valued as quoted on the relevant exchange or interdealer
quotation system over a period of 20 consecutive trading days the latest of
which shall be the second trading day prior to the date as of which "Fair Market
Value" is being determined.
 
“Final Closing Working Capital Amount” means the Closing Working Capital Amount
set forth in the Final Closing Statement.
 
“Final Indebtedness” means the Closing Indebtedness set forth in the Final
Closing Statement.
 
“Final Transaction Expenses” means the Closing Transaction Expenses set forth in
the Final Closing Statement.
 
“GAAP” means United States generally accepted accounting principles as in effect
from time to time.
 
“Governmental Approval” means any Consent of, with or to any Governmental Body.
 
“Governmental Body” means any government or governmental or regulatory authority
or body thereof, or political subdivision thereof, whether federal, state, local
or foreign, or any agency, instrumentality or authority thereof, or any court or
arbitrator (public or private).
 
“Hazardous Material” means any substance, material or waste which is regulated
by the United States, the foreign jurisdictions in which any Company conducts
business, or any state, local or foreign governmental authority including,
without limitation, petroleum and its by-products, asbestos, and any material or
substance which is defined as a “hazardous waste,” “hazardous substance,”
“hazardous material,” “restricted hazardous waste,” “industrial waste,” “solid
waste,” “contaminant,” “pollutant,” “toxic waste” or “toxic substance” under any
provision of Environmental Law.
 
“Indebtedness” of any Person means, without duplication, (i) the principal,
accreted value, accrued and unpaid interest, prepayment and redemption premiums
or penalties (if any), unpaid fees or expenses and other monetary obligations in
respect of (A) indebtedness of such Person for money borrowed and (B)
indebtedness evidenced by notes, debentures, bonds or other similar instruments
for the payment of which such Person is responsible or liable; (ii) all
obligations of such Person issued or assumed as the deferred purchase price of
property, all conditional sale obligations of such Person and all obligations of
such Person under any title retention agreement (but excluding trade accounts
payable and other accrued current liabilities arising in the ordinary course of
business consistent with past custom and practice (other than the current
liability portion of any indebtedness for borrowed money)); (iii) all
obligations of such Person under leases required to be capitalized in accordance
with GAAP; (iv) all obligations of such Person for the reimbursement of any
obligor on any letter of credit, banker’s acceptance or similar credit
transaction; (v) all obligations of such Person under interest rate or currency
swap transactions (valued at the termination value thereof); (vi) all
obligations of the type referred to in clauses (i) through (v) of any Persons
for the payment of which such Person is responsible or liable, directly or
indirectly, as obligor, guarantor, surety or otherwise, including guarantees of
such obligations; and (vii) all obligations of the type referred to in clauses
(i) through (vi) of other Persons secured by (or for which the holder of such
obligations has an existing right, contingent or otherwise, to be secured by)
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person). Notwithstanding the foregoing, "Indebtedness" shall
not include any amount that is an Excluded Liability except to the extent that
IHS or iProcert is liable therefor.
 
“Initial Cash Purchase Price” means [***]
 
“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations and renewals in connection therewith, (d) all mask works and all
applications, registrations and renewals in connection therewith, (e) all trade
secrets and confidential information (including ideas, research and development,
know-how, formulas, compositions, manufacturing and production processes and
techniques, technical data, designs, drawings, specifications, customer and
supplier lists, pricing and cost information, and business and marketing plans
and proposals), (f) all computer software (including data and related
documentation), (g) all other proprietary rights, and (h) all copies and
tangible embodiments thereof (in whatever form or medium).
 
“IRS” means the United States Internal Revenue Service.
 
“Knowledge” or words of similar effect, regardless of case, means, with respect
to the Companies, the actual subjective knowledge of (i) Dr. Richards, (ii)
Craig Trout, and (iii) Jason Boggs, in each case, after conducting such
investigation as such person determines in good faith to be appropriate under
the circumstances.
 
“Law” means any federal, state, local or foreign law (including common law),
statute, code, ordinance, rule, regulation or other requirement.
 
“Legal Proceeding” means any judicial, administrative or arbitral actions,
suits, proceedings (public or private), claims or governmental proceedings.
 
“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.
 
“Lien” means any lien (including any Tax lien), pledge, mortgage, deed of trust,
security interest, claim, lease, charge, option, right of first refusal,
easement, servitude, transfer restriction or any other encumbrance, restriction
or limitation whatsoever.
 
“Material Adverse Effect” or “Material Adverse Change” with respect to a Party
means any change or effect that is materially adverse to the business,
properties, results of operations, prospects or condition (financial or
otherwise) of the Party or to the ability of the Party to consummate timely the
transactions contemplated hereby; provided that none of the following shall be
deemed to constitute, and none of the following shall be taken into account in
determining whether there has been, a Material Adverse Effect or Material
Adverse Change: any adverse change, event, development, or effect arising from
or relating to (1) general business or economic conditions, (2) national or
international political or social conditions, including the engagement by the
United States in hostilities, whether or not pursuant to the declaration of a
national emergency or war, or the occurrence of any military or terrorist attack
upon the United States, or any of its territories, possessions, or diplomatic or
consular offices or upon any military installation, equipment or personnel of
the United States, (3) financial, banking, or securities markets (including any
disruption thereof and any decline in the price of any security or any market
index), (4) changes in United States generally accepted accounting principles or
(5) the taking of any action contemplated by this Agreement and the other
agreements contemplated hereby.
 
“Net Adjustment Amount” means an amount equal to the following:
 
the sum of (a) any amount by which the Final Closing Working Capital Amount
exceeds the Estimated Closing Working Capital Amount, (b)  any amount by which
Estimated Indebtedness exceeds Final Indebtedness and (c) any amount by which
Estimated Transaction Expenses exceeds Final Transaction Expenses,
 
minus
 
the sum of (i) any amount by which the Estimated Closing Working Capital Amount
exceeds the Final Closing Working Capital Amount, (ii) any amount by which Final
Indebtedness exceeds Estimated Indebtedness and (iii) any amount by which Final
Transaction Expenses exceed Estimated Transaction Expenses.]
 
“Net Closing Amount” means the Initial Cash Purchase Price less the sum of (i)
Escrowed Cash, (ii) Estimated Indebtedness, and (iii) Estimated Transaction
Expenses and adjusted as follows:
 
(a) if the Estimated Closing Working Capital Amount is less than [***], the Net
Closing Amount will be reduced by an amount equal to the absolute value of such
difference; and
 
(b) if the Estimated Closing Working Capital Amount is greater than [***], the
Net Closing Amount will be increased by an amount equal to such difference.
 
“Neutral Accountant” means (i) Grant Thornton LLP, or if Grant Thornton LLP is
not independent in the reasonable determination of Purchaser or the
Representative, then (ii) an independent auditing firm of nationally or
regionally recognized standing selected by the mutual agreement of Purchaser and
the Representative within 15 days of the date on which the Neutral Accountant is
proposed to begin serving or, if Purchaser and the Representative are unable to
agree within such period, an independent auditing firm of nationally or
regionally recognized standing selected jointly by two other such firms, one of
which shall be specified by Purchaser and one of which shall be specified by the
Representative, within 15 days after the expiration of such period.
 
   “Non-Competition Period” means the period from the Closing Date through the
fifth anniversary thereof.
 
“Order” means any order, injunction, judgment, decree, ruling, writ, assessment
or arbitration award.
 
“Permitted Encumbrances” means (i) statutory liens for current Taxes,
assessments or other governmental charges not yet delinquent or the amount or
validity of which is being contested in good faith by appropriate proceedings
and that are set forth on Schedule V, provided an appropriate reserve has been
established therefor; (ii) mechanics’, carriers’, workers’, repairers’ and
similar Liens arising or incurred in the ordinary course of business that are
not material to the business, operations and financial condition of the property
so encumbered or any Company and that are set forth on Schedule V; (iii) zoning,
entitlement and other land use and environmental regulations by any Governmental
Body, provided that such regulations have not been violated; and (iv) such other
imperfections in title, charges, easements, restrictions and encumbrances which
do not materially detract from the value of or materially interfere with the
present use of the assets subject thereto or affected thereby and that are set
forth on Schedule V.
 
“Person” means any individual, corporation, partnership, firm, joint venture,
association, joint-stock company, trust, unincorporated organization,
Governmental Body or other entity.
 
“Phantom Equity Plan” means The Phantom Common Stock Plan annexed to Schedule I
to this Agreement.
 
“Pre-Closing Tax Period” means any taxable period ending on or before the
Closing Date and the portion, ending on the Closing Date, of any Straddle
Period.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, migration or leaching into the indoor
or outdoor environment, or into or out of any property.
 
“Representative” means Dr. John W. Richards, Jr. or such other person as is
appointed as the Representative pursuant to Section 1.9.
 
“SEC” means the Securities and Exchange Commission.


“Subsidiary” means, as to any Person, any other Person of which a 50% or more of
the outstanding voting securities or other equity interests are owned, directly
or indirectly, by such Person.
 
“Tax” or “Taxes” shall mean means any federal, state, provincial, local or
foreign income, alternative minimum, accumulated earnings, personal holding
company, franchise, capital stock, net worth, capital, profits, windfall
profits, gross receipts, value added, sales, use, goods and services, excise,
customs duties, transfer, conveyance, mortgage, registration, stamp,
documentary, recording, premium, severance, environmental (including taxes under
Section 59A of the Code or any analogous or similar provision of any state,
local or foreign law or regulation), real property, personal property, ad
valorem, intangibles, unclaimed property, rent, occupancy, license,
occupational, employment, unemployment insurance, social security, disability,
workers’ compensation, payroll, health care, withholding, estimated or other
similar tax, duty or other governmental charge or assessment or deficiencies
thereof, and including any interest, penalties or additions to tax attributable
to the foregoing.
 
“Tax Return” means any return, report, declaration, form, claim for refund or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.
 
“Transaction Documents” means, with respect to any Person, this Agreement
together with any other agreements, instruments, certificates and documents
executed by such Person in connection herewith or therewith or in connection
with the transactions contemplated hereby or thereby (including without
limitation any Employment Agreement executed by such Person).
 
“Transaction Expenses” means the aggregate amount of all out-of-pocket fees and
expenses, payable by any Company in connection with the negotiation, preparation
or execution of this Agreement or any other Transaction Documents or any
documents or agreements contemplated hereby or thereby or the consummation of
the transactions contemplated hereby or thereby, including, without duplication,
(i) any fees and expenses incurred to obtain necessary or appropriate waivers,
consents or approvals of any Governmental Body or third parties; (ii) any fees
or expenses associated with obtaining the release and termination of any Liens
(other than Permitted Encumbrances); (iii) all brokers’ or finders’ fees;
(iv) fees and expenses of counsel, advisors, consultants, investment bankers,
accountants, and auditors and experts with respect to services they perform for
or on behalf of, or that are otherwise incurred for the account of, any Company
relating to this Agreement, or the Transaction Documents, or the transactions
contemplated hereby or thereby; (v) all sale, “stay-around,” retention,
change-of-control or similar bonuses or payments to current or former directors,
officers, employees and consultants paid as a result of or in connection with
the transactions contemplated hereby; (vi) any Tax payments or Tax-related
indemnification or gross-up payments for which the Company is obligated with
respect of any of the foregoing and (vii) any cost incurred or committed to be
incurred by any Company to purchase D&O insurance "tail coverage" for the
benefit of the pre-Closing directors of the Company, but excluding the Specified
Liabilities. Notwithstanding the foregoing, "Transaction Expenses" will not
include (x) any amount that is an Excluded Liability except to the extent that
IHS or iProcert is liable therefor, (y) to the extent included in the
calculation of Working Capital, any payments under the Closing Date Bonus Plan
or (z) any payments contemplated pursuant to the terms of the Agreement to be
made to the participants in the Phantom Equity Plan.
 
“Treasury Regulations” means the regulations promulgated under the Code,
including temporary and proposed regulations.
 
Section 10.2.  Publicity. No party shall issue any press release or make any
other public announcement relating to the subject matter of this Agreement
without the prior written consent of Parent.
 
Section 10.3.  Payment of Sales, Use or Similar Taxes; Transfer Taxes. The
Sellers shall be responsible for and pay in a timely manner all sales, use,
value added, documentary, stamp, gross receipts, registration, transfer,
conveyance, excise, recording, license and other similar Taxes and fees
(“Transfer Taxes”), arising out of or in connection with or attributable to the
transactions effected pursuant to the Transaction Documents. Each party hereto
shall prepare and timely file all Tax Returns required to be filed in respect of
Transfer Taxes that are the primary responsibility of such party under
applicable Law; provided, however, that such party’s preparation of any such Tax
Returns shall be subject to the other party’s approval, which approval shall not
be unreasonably withheld or delayed.
 
Section 10.4.  Expenses. Except as otherwise provided in this Agreement, each
party shall bear all costs and expenses incurred by such party in connection
with the negotiation and execution of this Agreement and each other Transaction
Document, whether or not the transactions contemplated hereby and thereby are
consummated.
 
Section 10.5.  Specific Performance. The Sellers and the Companies acknowledge
and agree that the breach of this Agreement would cause irreparable damage to
Purchaser and that Purchaser will not have an adequate remedy at law. Therefore,
the obligations of the Sellers and the Companies under this Agreement,
including, without limitation, the Sellers' obligations to sell the Equity
Securities to Purchaser and AWAC’s obligation to sell the AWAC Assets to
Purchaser, shall be enforceable by a decree of specific performance issued by
any court of competent jurisdiction, and appropriate injunctive relief may be
applied for and granted in connection therewith (without the requirement of the
posting of a bond or other surety). Such remedies shall, however, be cumulative
and not exclusive and shall be in addition to any other remedies which any party
may have under this Agreement or otherwise.
 
Section 10.6.  Submission to Jurisdiction; Consent to Service of Process. The
Parties hereby irrevocably submit to the non-exclusive jurisdiction of any
federal or state court located in New York, New York over any dispute arising
out of or relating to this Agreement or any of the transactions contemplated
hereby and each Party hereby irrevocably agrees that all claims in respect of
such dispute or any suit, action or proceeding related thereto may be heard and
determined in such courts. The Parties hereby irrevocably waive, to the fullest
extent permitted by applicable Law, any objection which they may now or
hereafter have to the laying of venue of any such dispute brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
of the Parties agrees that a judgment in any such dispute may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.
 
Section 10.7.  Entire Agreement; Amendments and Waivers. This Agreement
(including the schedules and exhibits hereto) represents the entire
understanding and agreement between the Parties with respect to the subject
matter hereof and can be amended, supplemented or changed, and any provision
hereof can be waived, only by written instrument making specific reference to
this Agreement signed by Purchaser, in the case of an amendment, supplement,
modification or waiver sought to be enforced against Purchaser or Parent, or the
Representative, in the case of an amendment, supplement, modification or waiver
sought to be enforced against any Seller or any Company. No action taken
pursuant to this Agreement, including without limitation, any investigation by
or on behalf of any Party, shall be deemed to constitute a waiver by the Party
taking such action of compliance with any representation, warranty, covenant or
agreement contained herein. The waiver by any Party of a breach of any provision
of this Agreement shall not operate or be construed as a further or continuing
waiver of such breach or as a waiver of any other or subsequent breach. No
failure on the part of any Party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such Party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law.
 
Section 10.8.  Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to conflicts
of law principles thereof.
 
Section 10.9.  Table of Contents and Headings. The table of contents and section
headings of this Agreement are for reference purposes only and are to be given
no effect in the construction or interpretation of this Agreement.
 
Section 10.10.  Notices. All notices and other communications under this
Agreement shall be in writing and shall be deemed given when delivered
personally or mailed by certified mail, return receipt requested, to the parties
(and shall also be transmitted by facsimile to the Persons receiving copies
thereof) at the following addresses (or to such other address as a party may
have specified by notice given to the other party pursuant to this provision):
 
If to the Companies:
 
Innovative Health Strategies, Inc./AWAC.MD
4210 Columbia Road, Suite 14
Martinez, Georgia 30907
Attn: Dr. John W. Richards, Jr.
Telecopier: 706-855-1107  
 
With a copy to:
 
King & Spalding 
1180 Peachtree Street
Atlanta, Georgia 30309
Attn: Jon R. Harris, Jr.
Telecopier: 404-572-5132


If to the Representative or any Seller, to the Representative or such Seller in
care of:


Innovative Health Strategies, Inc./AWAC.MD
4210 Columbia Road, Suite 14
Martinez, Georgia 30907
Attn: Dr. John W. Richards, Jr.
Telecopier: 706-855-1107


With a copy to:
 
King & Spalding 
1180 Peachtree Street
Atlanta, Georgia 30309
Attn: Jon R. Harris, Jr.
Telecopier: 404-572-5132


If to Parent, to:


inVentiv Health Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey 08873
Attention: Chief Executive Officer


With a copy to:
 
Akerman Senterfitt LLP
335 Madison Avenue
Suite 2600
New York, New York 10017
Facsimile: (212) 880-8965
Attention: Kenneth G. Alberstadt, Esq.


If to Purchaser, to:
 
AWAC LLC
in care of inVentiv Health Inc.
200 Cottontail Lane
Vantage Court North
Somerset, New Jersey 08873
Attention: Chief Executive Officer


With a copy to:


Akerman Senterfitt LLP
335 Madison Avenue
Suite 2600
New York, New York 10017
Facsimile: (212) 880-8965
Attention: Kenneth G. Alberstadt, Esq.


Any such notice or communication shall be deemed to have been received (i) when
delivered, if personally delivered or transmitted by electronic mail, with
receipt acknowledgment by the recipient by return electronic mail, (ii) when
sent, if sent by facsimile on a business day during normal business hours (or,
if not sent on a business day during normal business hours, on the next business
day after the date sent by facsimile), (iii) on the next business day after
dispatch, if sent by nationally recognized, overnight courier guaranteeing next
business day delivery, and (iv) on the 5th business day following the date on
which the piece of mail containing such communication is posted, if sent by
mail.


Section 10.11.  Severability. If any provision of this Agreement is invalid or
unenforceable, the balance of this Agreement shall remain in effect.
 
Section 10.12.  Assignment of Works. Each Seller agrees that all Work Product
belongs in all instances to the Companies. To the extent any Seller previously
had or retained any right, title or interest of any kind or nature whatsoever in
any Work Product, such Seller hereby assigns all such right, title and interest
to the applicable Company and agrees to take any such action as may be
reasonably requested by Purchaser or Parent following the Closing to confirm
such Company's (or, with respect to AWAC, Purchaser’s) exclusive right, title
and interest in and to the Work Product. For purposes hereof, “Work Product”
means all inventions, innovations, improvements, technical information, systems,
software developments, methods, designs, analyses, drawings, reports, service
marks, trademarks, trade names, logos and all similar or related information
(whether patentable or unpatentable) which relates to any business conducted or
proposed to be conducted by any Company as of the date hereof.
 
Section 10.13.  Binding Effect; Assignment. This Agreement shall not be assigned
by any Seller or any Company, and neither any Seller’s or any Company’s
obligations hereunder, or any of them, shall be delegated, without the consent
of Parent. Subject to the preceding sentence, this Agreement shall be binding
upon and inure to the benefit of the parties and their respective successors and
assigns. Except as provided in Article IX, nothing in this Agreement shall
create or be deemed to create any third party beneficiary rights in any person
or entity not a party to this Agreement.
 
Section 10.14.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile shall be
effective as delivery of a mutually executed counterpart to the Agreement.
 
Section 10.15.  Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
* * *
 
Signatures on following page


 
 


 


 


 


 


 


 


 


 


 


 


 


 
IN WITNESS WHEREOF, this Purchase Agreement has been executed by or on behalf of
each of the Parties as of the day first written above.
 


INNOVATIVE HEALTH STRATEGIES, INC.  




By /s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr.
Title: President


AWAC.MD, INC.




By /s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr.
Title: President


IPROCERT, LLC




By /s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr.
Title: Manager


INVENTIV HEALTH, INC.




By /s/ DAVID BASSIN___________________
Name: David Bassin
Title: Chief Financial Officer and Secretary


AWAC LLC




By /s/ DAVID BASSIN___________________
Name: David Bassin
Title: Vice President and Secretary


MEMBERS:




/s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr.


/s/ NANCY N. RICHARDS_____________
Name: Nancy N. Richards






/s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr., as custodian for John William Richards, III, under
the Georgia Uniform Gift to Minors Act


/s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr., as custodian for Charles Franklin Richards, under
the Georgia Uniform Gift to Minors Act


/s/ JOHN W. RICHARDS, JR.___________
Name: John W. Richards, Jr., as custodian for Alana Marie Richards, under the
Georgia Uniform Gift to Minors Act   




--------------------------------------------------------------------------------











--------------------------------------------------------------------------------









 











--------------------------------------------------------------------------------




 











--------------------------------------------------------------------------------




 



